 



Exhibit 10.1
EXECUTION COPY
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
By and Among
SESI, L.L.C.
(as Borrower),
SUPERIOR ENERGY SERVICES, INC.
(as Parent),
JPMORGAN CHASE BANK, N.A.
(as Agent),
AND
THE LENDERS PARTY HERETO
 
As of July 1, 2007
 
J.P. MORGAN SECURITIES INC.
(as Sole Lead Arranger and Sole Book Manager)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    2  
 
       
1.1 Definitions of Certain Terms Used Herein
    2  
 
       
ARTICLE II THE CREDITS
    18  
 
       
2.1 Revolving Loans; Swing Line Loan
    18  
2.2 Letters of Credit
    20  
2.3 Types of Advances
    21  
2.4 Commitment Fee; Reductions in Aggregate Loan Commitment; Other Fees
    21  
2.5 Minimum Amount of Each Advance
    22  
2.6 Prepayments
    22  
2.7 Method of Selecting Types and Eurodollar Interest Periods for New Advances
    22  
2.8 Conversion and Continuation of Outstanding Advances
    23  
2.9 Changes in Interest Rate, etc.
    23  
2.10 Rates Applicable After Default
    24  
2.11 Method of Payment
    24  
2.12 Noteless Agreement; Evidence of Obligations
    25  
2.13 Telephonic Notices
    25  
2.14 Interest Payment Dates; Interest and Fee Basis
    25  
2.15 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions
    26  
2.16 Lending Installations
    26  
2.17 Non-Receipt of Funds by the Agent
    26  
2.18 Collateral and Guarantees
    26  
 
       
ARTICLE III YIELD PROTECTION; TAXES
    28  
 
       
3.1 Yield Protection
    28  
3.2 Changes in Capital Adequacy Regulations
    28  
3.3 Availability of Types of Advances
    29  
3.4 Funding Indemnification
    29  
3.5 Taxes
    29  
3.6 Lender Statements; Survival of Indemnity
    31  
3.7 Replacement of Lender
    31  
 
       
ARTICLE IV CONDITIONS PRECEDENT
    33  
 
       
4.1 Effectiveness; Conditions Precedent to Advances
    33  
4.2 Each Advance
    33  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    34  
 
       
5.1 Existence and Standing
    34  
5.2 Authorization and Validity
    34  
5.3 No Conflict; Government Consent
    34  

 



--------------------------------------------------------------------------------



 



              Page  
5.4 Financial Statements
    35  
5.5 Material Adverse Change
    35  
5.6 Taxes
    35  
5.7 Litigation and Contingent Obligations
    35  
5.8 Subsidiaries
    35  
5.9 ERISA
    36  
5.10 Accuracy of Information
    36  
5.11 Material Agreements
    36  
5.12 Compliance With Laws
    36  
5.13 Ownership of Properties
    36  
5.14 Environmental Matters
    37  
5.15 Investment Company Act
    37  
5.16 Solvency
    37  
5.17 Labor Matters
    37  
 
       
ARTICLE VI COVENANTS
    39  
 
       
6.1 Financial Reporting
    39  
6.2 Use of Proceeds
    40  
6.3 Notice of Default
    40  
6.4 Conduct of Business
    40  
6.5 Taxes
    40  
6.6 Insurance
    40  
6.7 Compliance with Laws; Environmental Matters
    40  
6.8 Maintenance of Properties
    40  
6.9 Inspection
    40  
6.10 Restricted Payments; Negative Pledge Clauses; Clauses Restricting
Subsidiary Distributions
    41  
6.11 Funded Indebtedness; Rate Management Obligations
    41  
6.12 Merger
    42  
6.13 Sale of Assets
    42  
6.14 Liens
    43  
6.15 Acquisitions
    44  
6.16 Transactions with Affiliates
    45  
6.17 Appraisals
    45  
6.18 Financial Covenants
    45  
6.19 Plug and Abandonment Liabilities
    46  
6.20 Investments
    46  
6.21 Amendments of Other Agreements
    46  
 
       
ARTICLE VII EVENTS OF DEFAULT
    47  
 
       
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
    49  
 
       
8.1 Acceleration
    49  
8.2 Amendments and Waivers
    49  
8.3 Preservation of Rights
    50  

ii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE IX GENERAL PROVISIONS
    51  
 
       
9.1 Survival of Representations
    51  
9.2 Governmental Regulation
    51  
9.3 Headings
    51  
9.4 Entire Agreement
    51  
9.5 Several Obligations; Benefits of this Agreement
    51  
9.6 Expenses; Indemnification
    51  
9.7 Numbers of Documents
    52  
9.8 Accounting
    52  
9.9 Severability of Provisions
    52  
9.10 Nonliability of Lenders
    52  
9.11 Confidentiality
    53  
9.12 Nonreliance
    53  
9.13 Disclosure
    53  
9.14 The PATRIOT Act
    53  
 
       
ARTICLE X THE AGENT
    54  
 
       
10.1 Appointment; Nature of Relationship
    54  
10.2 Powers
    54  
10.3 General Immunity
    54  
10.4 No Responsibility for Loans, Recitals, etc.
    54  
10.5 Action on Instructions of Lenders
    55  
10.6 Employment of Agents and Counsel
    55  
10.7 Reliance on Documents; Counsel
    55  
10.8 Agent’s Reimbursement and Indemnification
    55  
10.9 Notice of Default
    56  
10.10 Rights as a Lender
    56  
10.11 Lender Credit Decision
    56  
10.12 Successor Agent
    56  
10.13 Agent’s Fee; Arranger’s Fee
    57  
10.14 Delegation to Affiliates
    57  
10.15 Execution of Collateral Documents
    57  
10.16 Collateral Releases
    57  
 
       
ARTICLE XI SETOFF; RATABLE PAYMENTS
    58  
 
       
11.1 Setoff
    58  
11.2 Ratable Payments
    58  
 
       
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    59  
 
       
12.1 Successors and Assigns
    59  
12.2 Participations
    59  
12.3 Permitted Assignments
    60  
12.4 Dissemination of Information
    63  
12.5 Tax Treatment
    63  

iii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XIII NOTICES
    64  
 
       
13.1 Notices
    64  
13.2 Change of Address
    64  
 
       
ARTICLE XIV COUNTERPARTS
    65  
 
       
14.1 Counterparts
    65  
 
       
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
    66  
 
       
15.1 GOVERNING LAW
    66  
15.2 SUBMISSION TO JURISDICTION
    66  
15.3 WAIVER OF JURY TRIAL
    66  

SCHEDULES AND EXHIBITS
SCHEDULE 1 (Commitment Amounts of the Lenders)
SCHEDULE 2 (Pricing Schedule)
SCHEDULE 3 (List of Borrower’s Subsidiaries)
SCHEDULE 4 (List of existing restrictions)
SCHEDULE 5 (List of existing investments)
EXHIBIT A (Compliance Certificate)
SCHEDULE 1 TO COMPLIANCE CERTIFICATE
EXHIBIT B (Assignment Agreement)
SCHEDULE 1 TO ASSIGNMENT AGREEMENT
ATTACHMENT TO SCHEDULE 1 TO ASSIGNMENT AGREEMENT

iv



--------------------------------------------------------------------------------



 



FIRST AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 1, 2007,
is among SESI, L.L.C., as Borrower, SUPERIOR ENERGY SERVICES, INC., as Parent,
JPMORGAN CHASE BANK, N.A., as Agent, and the lenders party hereto, who agree as
follows:
RECITALS
     A. Superior Energy Services, Inc., (the “Parent”), SESI, L.L.C.
(“Borrower”), JPMORGAN CHASE BANK, N.A. (the “Agent”) and Lenders party thereto
executed an Amended and Restated Credit Agreement dated as of December 6, 2006
providing for a Revolving Loan in the aggregate principal amount of $250,000,000
and a Tranche B Term Loan in the aggregate principal amount of $200,000,000 (the
“2006 Credit Agreement”).
     B. The Borrower did not require funding of the Tranche B Term Loan under
the 2006 Credit Agreement and desires to amend and restate the 2006 Credit
Agreement to provide solely for the Revolving Loan.
     C. The parties hereto wish to reflect the foregoing through an amendment
and restatement of the 2006 Credit Agreement.
     D. All Obligations (as defined in the 2006 Credit Agreement) outstanding
under the 2006 Credit Agreement, on the effective date of this Agreement, shall
constitute Obligations outstanding under this Agreement, without satisfaction,
discharge or novation.
     NOW, THEREFORE, in consideration of their mutual covenants and
undertakings, the Borrower, Parent, Agent and the Lenders hereby amend and
restate the 2006 Credit Agreement in full to read as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 Definitions of Certain Terms Used Herein. As used in this Agreement,
the following terms shall have the following meanings:
     “67/8% Senior Notes” means the 67/8% Senior Notes due 2014 issued pursuant
to the 67/8% Senior Notes Indenture, as amended, supplemented, amended and
restated or otherwise modified from time to time.
     “67/8% Senior Notes Indenture” means the Indenture relating to the 67/8%
Senior Notes, dated as of May 22, 2006, among the Borrower, the Parent, the
respective Subsidiaries of the Parent and The Bank of New York, as trustee, as
amended, supplemented, amended and restated or otherwise modified from time to
time.
     “Acquisition” means any transaction, or series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business concern or all or
substantially all of the assets of any firm, corporation or limited liability
company or division thereof that is a going business concern, whether through
purchase of assets, merger or otherwise, or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
(including any option, warrant or any right to acquire any of the foregoing) of
any other Person; or (iii) acquires interests in mineral leases. “Acquisition”
shall not include the formation of a Wholly-Owned Subsidiary of the Borrower or
any Wholly-Owned Subsidiary of any Wholly-Owned Subsidiary of the Borrower.
     “Additional Contingent Consideration” means consideration payable by the
Borrower or its Subsidiaries to sellers subsequent to the closing of an
Acquisition that is dependent on the performance of the acquired company
following the Acquisition. Notwithstanding the foregoing definition, the amount
of Additional Contingent Consideration to be included for the purposes of
determining the financial covenants in Section 6.18, shall be the amount of
Additional Contingent Consideration (excluding any accrued interest) which
through the date of determination of such covenant and based on the performance
of the acquired company through the date of determination of such covenant, the
Borrower reasonably anticipates paying to the sellers within the 12 months
following the date of determination.
     “Adjusted Leverage Ratio” is defined in Section 6.18.2.
     “Advance” means a borrowing hereunder, (i) made by the Lenders on the same
Borrowing Date, (ii) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurodollar Loans, for
the same Eurodollar Interest Period, or (iii) made by the Agent on the Swing
Line Loan.
     “Affected Lender” is defined in Section 3.7.

2



--------------------------------------------------------------------------------



 



     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 20% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
     “Agent” means JPMorgan Chase Bank, N.A., in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article X.
     “Aggregate Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as reduced from time to time pursuant to the
terms hereof.
     “Agreement” means this amended and restated credit agreement, as it may be
amended or modified and in effect from time to time.
     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day or (ii) the Federal Funds
Effective Rate for such day plus 1/2% per annum. “Prime Rate” means a rate per
annum equal to the prime rate of interest announced from time to time by
JPMorgan Chase Bank, N.A. (which is not necessarily the lowest rate charged to
any customer), changing when and as said prime rate changes. “Federal Funds
Effective Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. (Chicago time) on such day
on such transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent in its sole discretion.
     “Applicable Fee Rate” means, at any time, the percentage rate per annum at
which commitment fees are accruing on the unused portion of the Aggregate Loan
Commitment at such time as set forth in the Pricing Schedule.
     “Applicable Letter of Credit Fee Rate” means, at any time, with respect to
Letters of Credit, the percentage rate per annum which is applicable at such
time as set forth in the Pricing Schedule.
     “Applicable Margin” means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Pricing Schedule.
     “Arranger” means J.P. Morgan Securities, Inc. and its successors.
     “Article” means an article of this Agreement unless another document is
specifically referenced.

3



--------------------------------------------------------------------------------



 



     “Asset Sale” means any sale, transfer or disposition of property or series
of related sales, transfers or other dispositions of property (excluding any
such sale, transfer or disposition permitted by clause 6.13(a)(i), (ii), (iv),
(v) or (vi) (to the extent of any sales of oil, gas and other minerals in the
ordinary course of business other than the sale, transfer or other disposition
(other than Permitted Business Investments) of any oil and gas property or
interest therein)) that yields gross proceeds to any Loan Party (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $1,500,000.
     “Assignment Agreement” means any assignment agreement in the form of
Exhibit B, executed and delivered pursuant to Section 12.3.
     “Authorized Officer” means any of the President, any Vice President, Chief
Financial Officer or Treasurer of the Borrower, acting singly.
     “Available Revolving Commitment” means as to any Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Loan
Commitment then in effect over (b) such Lender’s Obligations then outstanding.
     “Borrower” means SESI, L.L.C., a Delaware limited liability company, and
its successors and assigns.
     “Borrowing Date” means a date on which an Advance is made hereunder.
     “Borrowing Notice” is defined in Section 2.7.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City for the conduct of substantially
all of their commercial lending activities, interbank wire transfers can be made
on the Fedwire system and dealings in United States dollars are carried on in
the London interbank market and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in New York City for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.
     “Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP, excluding (i) expenditures of
insurance proceeds to rebuild or replace any asset after a casualty loss,
(ii) leasehold improvement expenditures for which the Borrower or a Subsidiary
is reimbursed promptly by the lessor, and (iii) expenditures constituting
Acquisitions and Investments.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

4



--------------------------------------------------------------------------------



 



     “Capitalized Lease Expenses” means, with reference to any period, the lease
expenses of the Borrower and its Subsidiaries with respect to Capitalized Leases
calculated on a consolidated basis for such period.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.
     “Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank or trust company
organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $250,000,000; (c) commercial paper
of an issuer rated at least A-1 by Standard & Poor’s Ratings Services (“S&P” )
or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
     “Change” is defined in Section 3.2.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were neither (i) nominated by the
board of directors of the Parent nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of the Parent by any Person
or group.

5



--------------------------------------------------------------------------------



 



     “Closing Date” means December 6, 2006, the effective date of the 2006
Credit Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Collateral” shall mean all of the types of property described in
Section 2.18, or as otherwise described as such in any Collateral Documents.
     “Collateral Documents” means, collectively, all guaranties and all security
agreements, financing statements, mortgages, deeds of trust, assignments
creating and perfecting security interests, liens, or encumbrances in the assets
of the Borrower and its Subsidiaries in favor of the Agent, for the benefit of
the Lenders to secure the Secured Obligations.
     “Commitment” means, for each Lender, such Lender’s Revolving Loan
Commitment.
     “Compliance Certificate” means the certificate required from the Borrower
from time to time in the form of Exhibit A, signed by an Authorized Officer of
the Borrower.
     “Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 3.1, 3.2, 3.4, 3.5 or 9.6 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
     “Consolidated Current Assets” means at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Parent and its Subsidiaries at such date.
     “Consolidated Current Liabilities” means at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Parent
and its Subsidiaries at such date, but excluding (a) the current portion of any
Long-Term Debt of the Parent and its Subsidiaries and (b) without duplication of
clause (a) above, all Funded Indebtedness consisting of Revolving Loans or Swing
Line Loans to the extent otherwise included therein.
     “Consolidated Net Tangible Assets” as of any date of determination, means
the total amount of assets (less accumulated depreciation and amortization,
allowances for doubtful receivables, other applicable reserves and other
properly deductible items) which would appear on a consolidated balance sheet of
the Parent and its Subsidiaries consisting of the Borrower and the Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, and

6



--------------------------------------------------------------------------------



 



after giving effect to purchase accounting and after deducting therefrom
Consolidated Current Liabilities and, to the extent otherwise included, the
amounts of:
     (1) minority interests in such consolidated Subsidiaries held by Persons
other than Parent, the Borrower or a Restricted Subsidiary;
     (2) excess of cost over fair value of assets of businesses acquired, as
determined in good faith;
     (3) any revaluation or other write-up in book value of assets subsequent to
the Closing Date as a result of a change in the method of valuation in
accordance with GAAP consistently applied;
     (4) unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or developmental expenses and other intangible items;
     (5) treasury stock;
     (6) cash set apart and held in a sinking or other analogous fund
established for the purpose of redemption or other retirement of Equity
Interests to the extent such obligation is not reflected in Consolidated Current
Liabilities; and
     (7) Investments in and assets of Subsidiaries which are not Restricted
Subsidiaries.
     “Consolidated Working Capital” means at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Conversion/Continuation Notice” is defined in Section 2.8.
     “Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
     “Domestic Subsidiaries” means Subsidiaries of the Borrower incorporated or
organized under the laws of any state of the United States of America.
     “EBITDA” means Net Income plus, to the extent deducted in determining Net
Income, (i) Interest Expense, (ii) Income Taxes, (iii) depreciation expense,
(iv) amortization expense, (v) other non-cash charges, and (vi) extraordinary
non-cash losses, minus, to the extent included in determining Net Income,
extraordinary gains and other non-cash items which would increase Net Income,
all calculated for the Parent, Borrower and Borrower’s Subsidiaries on a
consolidated basis; provided, however, that following a Permitted Acquisition by
the Borrower or any of its

7



--------------------------------------------------------------------------------



 



Subsidiaries, calculation of EBITDA for the fiscal quarter in which such
Permitted Acquisition occurred and each of the three fiscal quarters immediately
following such Permitted Acquisition shall be made on a Pro Forma Basis.
     “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.
     “Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.
     “Eurodollar Advance” means an Advance which, except as otherwise provided
in Section 2.11, bears interest at the applicable Eurodollar Rate.
     “Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Eurodollar Interest Period, the applicable British Bankers’ Association
Interest Settlement Rate for deposits in U.S. dollars as reported by any
generally recognized information service as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Eurodollar Interest Period, and
having a maturity equal to such Eurodollar Interest Period, provided that,
(i) if no such British Bankers’ Association Interest Settlement Rate is
available to the Agent, the applicable Eurodollar Base Rate for the relevant
Eurodollar Interest Period shall instead be the rate determined by the Agent to
be the rate at which JPMorgan Chase Bank, N.A. or one of its Affiliate banks
offers to place deposits in U.S. dollars with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Eurodollar Interest Period, in the approximate
amount of JPMorgan Chase Bank, N.A.’s relevant Eurodollar Loan and having a
maturity equal to such Eurodollar Interest Period.
     “Eurodollar Interest Period” means, with respect to a Eurodollar Advance, a
period of one, two, three or six months (or other period acceptable to all of
the Lenders) commencing on a Business Day selected by the Borrower pursuant to
this Agreement. Such Eurodollar Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months (or other
period acceptable to all of the Lenders) thereafter, provided, however, that if
there is no such numerically corresponding day in such next, second or third
succeeding month, such Eurodollar Interest Period shall end on the last Business
Day of such next, second or third succeeding month. If an Eurodollar Interest
Period would otherwise end on a day which is not a Business Day, such Eurodollar
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such

8



--------------------------------------------------------------------------------



 



Eurodollar Interest Period shall end on the immediately preceding Business Day.
Notwithstanding the foregoing, from the period from the Closing Date through the
earlier of the completion of the syndication of the Obligations or 90 days after
the Closing Date, at the Agent’s option, the Eurodollar Interest Period shall
not exceed 14 days.
     “Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.10, bears interest at the applicable Eurodollar Rate.
     “Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Eurodollar Interest Period, the sum of (i) the quotient of (a) the
Eurodollar Base Rate applicable to such Eurodollar Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Eurodollar Interest Period, plus (ii) the Applicable Margin.
     “Event of Default” means an event described in Article VII.
     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located.
     “Exhibit” refers to an exhibit to this Agreement, unless another document
is specifically referenced.
     “Facility” means the Revolving Loan Commitments and the extensions of
credit made thereunder.
     “Fixed Charge Coverage Ratio” is defined in Section 6.18.3.
     “Floating Rate” means, for any day, a rate per annum equal to (i) the
Alternate Base Rate for such day plus (ii) the Applicable Margin, in each case
changing when and as the Alternate Base Rate changes.
     “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.10, bears interest at the Floating Rate.
     “Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.10, bears interest at the Floating Rate.
     “Funded Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes, bonds,
debentures, acceptances, or other instruments, (v) obligations to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) indebtedness created or arising

9



--------------------------------------------------------------------------------



 



under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (viii) liquidation value of all
mandatorily redeemable preferred capital stock, (ix) any other obligation for
borrowed money or other financial accommodation which in accordance with GAAP
would be shown as a liability on the consolidated balance sheet of such Person;
(x) obligations, contingent or otherwise, as an account party or applicant under
or in respect of acceptances, letters of credit or similar arrangements (but
excluding performance bonds of any type, including in the form of letters of
credit); and (xi) Guarantee Obligations in respect of obligations of the kind
referred to in clauses (i) through (x) above. Funded Indebtedness of any Person
shall include Funded Indebtedness of any other entity (including any partnership
in which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Funded
Indebtedness expressly provide that such Person is not liable therefor.
     “Funding Office” means the office of the Agent specified in Section 13.1 or
such other office as may be specified from time to time by the Agent as its
funding office by written notice to the Borrower and the Lenders.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America, applied in a manner consistent
with that used in preparing the financial statements referred to in Section 5.4.
     “Guarantee Obligation” means as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Funded Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

10



--------------------------------------------------------------------------------



 



     “Income Taxes” means, with reference to any period, all federal, state and
local income taxes paid or provided for (accrued) by the Parent, Borrower and
Borrower’s Subsidiaries, calculated on a consolidated basis for such period.
     “Interest Expense” means, with reference to any period, the interest
expense of the Parent, Borrower and Borrower’s Subsidiaries calculated on a
consolidated basis for such period, and, in the case of a Permitted Acquisition,
imputed interest determined as set forth in the definition of Pro Forma Basis.
     “Investment” means (i) the purchase, holding or acquisition (including
pursuant to any merger) of any Equity Interests in or evidences of indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of any other Person, (ii) the making of (or permitting to
exist) Guarantee Obligations of, or the making of (or permitting to exist) any
investment in any other Person, and (iii) the purchase or acquisition (in one
transaction or a series of transactions) of any assts of any other Person
constituting a business unit; provided that Investments shall exclude
Acquisitions.
     “Issuing Lender” is defined in Section 2.2.1.
     “L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 2.2.1.
     “Lenders” means the lending institutions listed on Schedule 1 hereto (as
amended or replaced from time to time) and their respective successors and
assigns. Unless otherwise specified herein, the term “Lenders” includes the
Agent in its capacity as a lender.
     “Lending Installation” means, with respect to a Lender or the Agent, the
office, branch, subsidiary or affiliate of such Lender or the Agent listed on
Schedule 1 hereto (or any superseding Schedule 1) or otherwise selected by such
Lender or the Agent pursuant to Section 2.16.
     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued by a Lender upon the application of the Borrower or
any of its Subsidiaries as set forth in Section 2.2.
     “Leverage Ratio” is defined in Section 6.18.1.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
     “Loan” means, with respect to a Lender, such Lender’s loan (including the
Swing Line Loan) made pursuant to Article II (or any conversion or continuation
thereof), and all Revolving Loans, whether made or continued as or converted to
Floating Rate Loans or Eurodollar Loans.

11



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, any Notes issued pursuant to
Section 2.12 and the Collateral Documents.
     “Loan Parties” means each of the Borrower, the Parent and the Borrower’s
Subsidiaries that is a party to a Loan Document.
     “Long-Term Debt” means as to any Person, all Funded Indebtedness of such
Person that matures more than one year from the date of its creation or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
all current maturities and current sinking fund payments in respect of such
Funded Indebtedness whether or not required to be paid within one year from the
date of its creation and, in the case of the Borrower, Funded Indebtedness in
respect of the Loans.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, Property, condition (financial or otherwise), results of operations,
or prospects of the Parent, Borrower and Borrower’s Subsidiaries taken as a
whole, (ii) the ability of the Parent, the Borrower and the other Loan Parties
taken as a whole to perform fully and on a timely basis their obligations under
any of the Loan Documents to which they are parties or (iii) the validity or
enforceability in any material respect of any of the Loan Documents or the
rights and remedies of the Agent or the Lenders under the Loan Documents,
provided that for purposes of Section 4.1 only, “Material Adverse Effect” shall
have the meaning set forth therein.
     “Material Indebtedness” is defined in Section 7.5.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Income” means, for any period, the consolidated net income (or loss)
of the Parent, the Borrower and the Borrower’s Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or requirement of law applicable to such Subsidiary.
     “Net Worth” means, as of any time, total stockholders’ equity of the
Parent, Borrower and Borrower’s Subsidiaries calculated on a consolidated basis
as of such time.
     “Non-U.S. Lender” is defined in Section 3.5(iv).
     “Note” means any promissory note evidencing the Loans issued at the request
of a Lender pursuant to Section 2.12.

12



--------------------------------------------------------------------------------



 



     “Obligations” means all obligations of the Borrower to the Lenders, from
time to time, arising under the Loan Documents, including without limitation,
all unpaid principal of and accrued and unpaid interest on the Loans, all
commercial and standby letters of credit and bankers acceptances issued by any
Lender, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Agent or any indemnified party arising under the Loan Documents.
     “Oil and Gas Acquisitions” means the acquisition of mineral servitudes,
mineral leases or mineral interests made in the ordinary course of, and of a
nature that is customary in, the oil and gas business as means of actively
exploiting, acquiring, developing, processing, gathering, marketing or
transporting oil, natural gas, other hydrocarbons and minerals through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of the oil and
gas business jointly with third parties, including: ownership interests in oil,
natural gas, other hydrocarbon and mineral properties or gathering,
transportation, processing, storage or related systems; and entry into, and
Investments and expenditures in the form of or pursuant to, operating
agreements, working interests, royalty interests, mineral leases, processing
agreements, farm-in agreements, farm-out agreements, contracts for the sale,
transportation or exchange of oil, natural gas, other hydrocarbons and minerals,
production sharing agreements, development agreements, area of mutual interest
agreements, unitization agreements, pooling arrangements, joint bidding
agreements, service contracts, joint venture agreements, partnership agreements
(whether general or limited), limited liability company agreements, subscription
agreements, stock purchase agreements, stockholder agreements and other similar
agreements with third parties that a reasonable and prudent oil and gas industry
owner or operator would find acceptable.
     “Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
     “Other Taxes” is defined in Section 3.5(ii).
     “Participants” is defined in Section 12.2.1.
     “Parent” means Superior Energy Services, Inc., a Delaware corporation and
the sole member of the Borrower.
     “Payment Date” means the last day of each month.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Permitted Acquisition” means an Acquisition permitted by the terms of
Section 6.15, or otherwise consented to by the Agent and the Required Lenders.
     “Permitted Liens” is defined in Section 6.14.

13



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower may have any liability.
     “Pricing Schedule” is the pricing schedule set forth on Schedule 2.
     “Pro Forma Financial Statements” means the unaudited pro forma consolidated
balance sheet of the Parent and its consolidated Subsidiaries as at the date of
the most recent quarterly balance sheet delivered on or about the Closing Date
(including the notes thereto), including a pro forma statement of operations and
statement of cash-flows for the 9-month period ending on such date, in each case
adjusted to give effect to the consummation of the acquisition of Warrior and
the financings contemplated hereby as if such transactions had occurred on such
date or on the first day of such period, as applicable, prepared in accordance
with Regulation S-X of the Securities Act of 1933, as amended, and consistent in
all material respects with information previously provided by the Parent and the
Borrower.
     “Pro Forma Basis” means, following a Permitted Acquisition, the calculation
of the Funded Indebtedness and EBITDA components of the Leverage Ratio, the
Adjusted Leverage Ratio and Fixed Charge Coverage Ratio for the fiscal quarter
in which such Permitted Acquisition occurred and each of the three fiscal
quarters immediately following such Permitted Acquisition with reference to the
audited historical financial results of the Person, business, division or group
of assets acquired in such Permitted Acquisition (or if such audited historical
financial results are not available, such management prepared financial
statements as are acceptable to the Agent) and the Borrower and its Subsidiaries
for the applicable test period after giving effect on a Pro Forma Basis to such
Permitted Acquisition and assuming that such Permitted Acquisition had been
consummated at the beginning of such test period. For purposes of calculating
EBITDA on a Pro Forma Basis, the Borrower may exclude expenses reasonably
believed by the Borrower will be saved as a result of the Acquisition, but only
to the extent consistent with Regulation S-X of the Securities Act of 1933, as
amended.
     “Pro Rata Share” means, with respect to any Lender making a Revolving Loan,
at any time, the percentage obtained by dividing (i) the Lender’s Revolving Loan
Commitment at such time (in each case, as adjusted from time to time in
accordance with the provisions of this Agreement) by (ii) the sum of the
aggregate amount of the Aggregate Loan Commitment at such time, provided,
however, that if all of the Revolving Loan Commitments are terminated pursuant
to the terms of this Agreement, then “Pro Rata Share” means, with respect to any
Lender at any time, the percentage obtained by dividing (x) the Revolving Loans
outstanding at such time (excluding the amounts outstanding on the Swing Line
Loan) by (y) the aggregate amount of Revolving Loans outstanding hereunder at
such time.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

14



--------------------------------------------------------------------------------



 



     “Purchasers” is defined in Section 12.3.1.
     “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered into between the
Borrower and any Lender or Affiliate thereof which is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
     “Rate Management Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions. The
value of Rate Management Obligations at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or any of its
Subsidiaries would be required to pay if the related Rate Management Transaction
were terminated at such time.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
     “Reports” is defined in Section 9.6.
     “Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate,
are greater than 50%, but in any event, at least two Lenders.

15



--------------------------------------------------------------------------------



 



     “Reserve Requirement” means, with respect to an Eurodollar Interest Period,
the maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.
     “Restricted Payments” means any dividend or other distribution (whether in
cash, securities or other property except Equity Interests issued by the Parent)
with respect to any Equity Interests in the Parent, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in the Parent or any option,
warrant or other right to acquire any such Equity Interests in the Parent.
     “Restricted Subsidiaries” shall have the meaning set forth under the 67/8%
Senior Notes Indenture as in effect the date hereof without giving effect to any
amendment or termination thereof.
     “Revolving Loan” is defined in Section 2.1.1.
     “Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans not exceeding the amount set forth on Schedule 1
under the caption “Revolving Loan Commitment” (as amended or replaced from time
to time) or as set forth in any Assignment Agreement relating to any assignment
that has become effective pursuant to Section 12.3, as such amount may be
modified from time to time pursuant to the terms hereof.
     “Revolving Loan Termination Date” means June 14, 2011 or any earlier date
upon which the Aggregate Loan Commitment is reduced to zero or otherwise
terminated pursuant to the terms of Section 2.4.
     “Risk-Based Capital Guidelines” is defined in Section 3.2.
     “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
     “Secured Obligations” means, collectively, (i) the Obligations and (ii) all
Rate Management Obligations owing to one or more Lenders.
     “Subsidiary” means (i) any corporation, more than 50% of the outstanding
securities having ordinary voting power of which shall at the time be owned or
controlled, directly or indirectly, by the Borrower or by one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries, or (ii) any
partnership, limited liability company, association, joint venture or similar
business organization, more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled.

16



--------------------------------------------------------------------------------



 



     “Substantial Portion” means, with respect to the Property of the Borrower
and its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 10% of the
consolidated net sales or of the Net Income of the Borrower and its Subsidiaries
as reflected in the financial statements referred to in clause (i) above.
     “Swing Line Lender” means JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swing Line Loans.
     “Swing Line Loan” is defined in Section 2.1.4.
     “Swing Line Note” means the promissory note evidencing the Swing Line Loan.
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
     “Transferee” is defined in Section 12.4.
     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance.
     “Warrior” means Warrior Energy Services Corporation, or its successor.
     “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.

17



--------------------------------------------------------------------------------



 



ARTICLE II
THE CREDITS
     2.1 Revolving Loans; Swing Line Loan.
     2.1.1 Making the Revolving Loans. Subject to the terms and conditions
hereof and prior to the Revolving Loan Termination Date, each Lender severally
agrees, on the terms and conditions set forth in this Agreement, to make
revolving loans to the Borrower from time to time in amounts not to exceed in
the aggregate at any one time outstanding the amount of its Revolving Loan
Commitment (each individually a “Revolving Loan” and, collectively, the
“Revolving Loans”). Subject to the provisions of Section 2.1.3 below, the
maximum aggregate amount of the Revolving Loan Commitments shall be
$250,000,000. Each Advance under this Section 2.1.1 shall consist of Revolving
Loans made by each Lender ratably in proportion to such Lender’s respective Pro
Rata Share, it being understood that no Lender shall be responsible for any
failure by any other Lender to perform its obligation to make any Revolving Loan
hereunder nor shall the Revolving Loan Commitment of any Lender be increased or
decreased as a result of any such failure. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans at any
time prior to the Revolving Loan Termination Date. The Revolving Loan
Commitments of the Lenders shall expire on the Revolving Loan Termination Date.
On the Revolving Loan Termination Date, the Borrower shall repay in full the
outstanding principal balance of the Revolving Loans. To the extent that a
Lender’s Pro Rata Share as shown on Schedule 1 is different for such Lender’s
Pro Rata Share under the 2005 Credit Agreement, such Lender hereby assigns or
accepts the interests of the other Lenders’ Pro Rata Shares in order to reflect
such difference.
     2.1.2 Foreign Currencies. At any time prior to the Revolving Loan
Termination Date, each Lender severally agrees, on terms and conditions to be
set forth in an amendment to this Agreement, to make revolving loans to the
Borrower in one or more foreign currencies in amounts not to exceed in the
aggregate at any one time outstanding the equivalent amount of $50,000,000.
Following such request, the Borrower, Agent and Lenders shall negotiate an
amendment to this Agreement specifying (i) the applicable currency or
currencies, (ii) setting forth the applicable interest rates, maturity dates and
repayment and prepayment terms, (iii) providing for the calculation of all
financial covenants and other monetary limitations in equivalent United States
Dollars, and (iv) setting forth such other provisions as the Agent and the
Required Lenders shall require.
     2.1.3 [Reserved]
     2.1.4 Making the Swing Line Loan. (a) Subject to the terms and conditions
hereof, the Swing Line Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Loan Commitments prior to the
Revolving Loan Termination Date by making swing line loans (“Swing Line Loans”)
to the Borrower; provided that (i) the aggregate principal amount of Swing Line
Loans outstanding at any time shall not exceed $10,000,000 (notwithstanding that
the Swing Line Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans, may exceed such amount) and (ii) the

18



--------------------------------------------------------------------------------



 



Borrower shall not request, and the Swing Line Lender shall not make, any Swing
Line Loan if, after giving effect to the making of such Swing Line Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Commitment Period, the Borrower may use the Swing Line Loan
by borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swing Line Loans shall bear interest at the Floating Rate
only.
          (b) The Borrower shall repay to the Swing Line Lender the then unpaid
principal amount of each Swing Line Loan on the earlier of the Revolving Loan
Termination Date and the first date after such Swing Line Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swing Line Loan is made; provided that on each date that a Revolving Loan
is borrowed, the Borrower shall repay all Swing Line Loans then outstanding.
     2.1.5 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.
(a) Whenever the Borrower desires that the Swing Line Lender make Swing Line
Loans it shall give the Swing Line Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swing Line Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day prior to the Revolving Loan
Termination Date). Each borrowing under the Swing Line Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in a
notice in respect of Swing Line Loans, the Swing Line Lender shall make
available at the Funding Office an amount in immediately available funds equal
to the amount of the Swing Line Loan to be made by the Swing Line Lender. The
Agent shall make the proceeds of such Swing Line Loan available to the Borrower
on such Borrowing Date by depositing such proceeds in the account of the
Borrower with the Agent on such Borrowing Date in immediately available funds.
          (b) The Swing Line Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swing Line Lender to act on its behalf), on one Business
Day’s notice given by the Swing Line Lender no later than 12:00 Noon, New York
City time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Lender’s Pro Rata Share of the
aggregate amount of the Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date of such notice, to repay the Swing Line Lender. Each
Lender shall make the amount of such Revolving Loan available to the Agent at
the Funding Office in immediately available funds, not later than 10:00 A.M.,
New York City time, one Business Day after the date of such notice. The proceeds
of such Revolving Loans shall be immediately made available by the Agent to the
Swing Line Lender for application by the Swing Line Lender to the repayment of
the Refunded Swing Line Loans. The Borrower irrevocably authorizes the Swing
Line Lender to charge the Borrower’s accounts with the Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swing Line Loans to the extent amounts received from the Lenders are
not sufficient to repay in full such Refunded Swing Line Loans.

19



--------------------------------------------------------------------------------



 



          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.1.5(b), one of the events described in Section 7.6 or
7.7 shall have occurred and be continuing with respect to the Borrower or if for
any other reason, as determined by the Swing Line Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.1.5(b), each Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.1.5(b), purchase for cash an undivided
participating interest in the then outstanding Swing Line Loans by paying to the
Swing Line Lender an amount (the “Swing Line Participation Amount”) equal to
(i) such Lender’s Pro Rata Share times (ii) the sum of the aggregate principal
amount of Swing Line Loans then outstanding that were to have been repaid with
such Revolving Loans.
          (d) Whenever, at any time after the Swing Line Lender has received
from any Lender such Lender’s Swing Line Participation Amount, the Swing Line
Lender receives any payment on account of the Swing Line Loans, the Swing Line
Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Lender will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender.
          (e) Each Lender’s obligation to make the Loans referred to in
Section 2.1.5(b) and to purchase participating interests pursuant to
Section 2.1.5(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or the Borrower may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 4, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
     2.2 Letters of Credit.
     2.2.1 Issuance of Letters of Credit. From and including the Closing Date,
the Agent or, with the approval of the Borrower, any Lender (the “Issuing
Lender”) shall issue one or more Letters of Credit for the account of the
Borrower or any of its Subsidiaries, pursuant to the Issuing Lender’s standard
form of application for letters of credit. The aggregate face amount of all
outstanding Letters of Credit (i) shall constitute a portion of the Aggregate
Loan Commitments (thereby reducing the Revolving Loan Commitments available for
Revolving Loans on a dollar-for-dollar basis), and (ii) shall not exceed
$150,000,000. If the expiry date of a Letter of Credit is initially after the
Revolving Loan Termination Date, and if the Revolving Loan Termination Date is
not extended to a date after the expiry date of the Letter of Credit, then the
Borrower shall, not later than five Business Days prior to the Revolving Loan
Termination Date, either cause the Letter of Credit to be returned to the
Issuing Lender, or secure the Letter of Credit by delivering to the Issuing
Lender, for the benefit of the Lenders, one of the following:

20



--------------------------------------------------------------------------------



 



(i) cash in an amount equal to 105% of the face amount of the Letter of Credit
which shall be held in pledge until the Letter of Credit is paid or expires
without being drawn upon; or (ii) a backup letter of credit issued by a
financial institution acceptable to the Agent and the Issuing Lender in their
sole discretion, for the benefit of the Issuing Lender, in the face amount of
the Letter of Credit and on terms satisfactory to the Agent and the Issuing
Lender.
     2.2.2 Risk Participation. Immediately upon the issuance of a Letter of
Credit by the Issuing Lender, each other Lender shall be deemed to have
automatically, unconditionally and irrevocably (except as provided for in
Section 10.8) purchased from the Issuing Lender an undivided interest and
participation in such Letter of Credit, the obligations in respect thereof, and
the liability of the Issuing Lender, equal to the face amount of such Letter of
Credit multiplied by such Lender’s Pro Rata Share.
     2.2.3 Letter of Credit Fees. (a) The Borrower agrees to pay the Issuing
Lender a fronting fee in an amount agreed between the Borrower and the Issuing
Lender (but not less than 0.125% per annum on the face amount of the Letter of
Credit), payable quarterly in arrears on the last day of each calendar quarter,
for the term of the Letter of Credit, together with the Issuing Lender’s
customary letter of credit issuance and processing fees. The fronting fee and
customary letter of credit issuance and processing fees shall be retained by the
Issuing Lender and shall not be shared with the other Lenders.
          (b) In addition, the Borrower agrees to pay the Agent a fee equal to
the Applicable Letter of Credit Fee Rate (on a per annum basis) shown on the
Pricing Schedule times the aggregate face amount of all outstanding Letters of
Credit (as reduced from time to time), payable quarterly in arrears on the last
day of each calendar quarter, for the term of the Letter of Credit and shall be
shared by the Issuing Lender and the other Lenders on the basis of each Lender’s
Pro Rata Share.
     2.2.4 Guaranty of Subsidiaries. The Borrower hereby absolutely and
unconditionally guarantees the prompt and punctual payment of all Obligations of
all Subsidiaries to the Agent and Lenders arising from the issuance of any
Letters of Credit for the account of one or more Subsidiaries.
     2.3 Types of Advances. The Advances must be either Floating Rate Advances
or Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.7 and 2.8.
     2.4 Commitment Fee; Reductions in Aggregate Loan Commitment; Other Fees.
(a) The Borrower agrees to pay to the Agent, to be shared by the Lenders on the
basis of each Lender’s Pro Rata Share, a commitment fee at a per annum rate
equal to the Applicable Fee Rate on the daily unused portion of the Aggregate
Loan Commitment from the date hereof to and including the Revolving Loan
Termination Date, payable quarterly in arrears on last day of each calendar
quarter hereafter and on the Revolving Loan Termination Date. For the purposes
hereof, “unused portion” shall mean the Aggregate Loan Commitment, minus the
aggregate principal amount outstanding on all Revolving Loans, minus the
aggregate face amount of all outstanding Letters of Credit. Swing Line Loans
shall not count as usage of any Lender’s Revolving Loan Commitment for purposes
of calculating the commitment fee due hereunder.

21



--------------------------------------------------------------------------------



 



          (b) The Borrower may permanently reduce the Aggregate Loan Commitment
in whole, or in part ratably among the Lenders in integral multiples of
$1,000,000, upon at least five Business Days’ written notice to the Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Loan Commitment may not be reduced below the
aggregate principal amount of the outstanding Revolving Loans, the Swing Line
Loan and the aggregate face amount of all outstanding Letters of Credit. All
accrued commitment fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Revolving Loans hereunder.
          (c) The Borrower agrees to pay to the Agent the fees in the amounts
and on the dates as set forth in any fee agreements with the Agent and to
perform any other obligations contained therein.
     2.5 Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $1,000,000 (and in multiples of $100,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay a Swing
Line Loan) shall be in the minimum amount of $200,000 (and in multiples of
$100,000 if in excess thereof), provided, however, that any Floating Rate
Advance may be in the amount of the unused Aggregate Loan Commitment.
     2.6 Prepayments.
     2.6.1 Optional Prepayments. The Borrower may from time to time pay, without
penalty or premium, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $100,000 in excess thereof, any portion of the outstanding Floating
Rate Advances (or the full outstanding balance of all Floating Rate Advances, if
less than such minimum), upon one Business Days’ prior notice to the Agent. The
Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but otherwise without penalty or
premium, in a minimum aggregate amount of $1,000,000 or any integral multiple of
$100,000 in excess thereof, any portion (or the full outstanding balance of all
Eurodollar Advances, if less than such minimum) of the outstanding Eurodollar
Advances upon five Business Days’ prior notice to the Agent.
     2.7 Method of Selecting Types and Eurodollar Interest Periods for New
Advances. The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Eurodollar Interest Period applicable thereto from time
to time. The Borrower shall give the Agent irrevocable notice (a “Borrowing
Notice”) not later than 11:00 a.m. (New York City time) at least one Business
Day before the Borrowing Date of each Floating Rate Advance (other than a Swing
Line Loan) and three Business Days before the Borrowing Date for each Eurodollar
Advance, specifying:

  (i)   the Borrowing Date, which shall be a Business Day, of such Advance;    
(ii)   the aggregate amount of such Advance;     (iii)   the Type of Advance
selected; and

22



--------------------------------------------------------------------------------



 



  (iv)   in the case of each Eurodollar Advance, the Eurodollar Interest Period
applicable thereto.

Not later than 1:00 p.m., New York City time on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available in New
York City to the Agent at the Funding Office. The Agent will make the funds so
received from the Lenders available to the Borrower at the Agent’s aforesaid
address.
     The Borrower shall not be entitled to more than six Eurodollar Rate
tranches and one Floating Rate tranche at any one time on the Revolving Loan.
     2.8 Conversion and Continuation of Outstanding Advances. Floating Rate
Advances (other than Swing Line Loans) shall continue as Floating Rate Advances
unless and until such Floating Rate Advances are converted into Eurodollar
Advances pursuant to this Section 2.8 or are repaid. Each Eurodollar Advance
shall continue as a Eurodollar Advance until the end of the then applicable
Eurodollar Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.6 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Eurodollar Interest Period, such
Eurodollar Advance continue as a Eurodollar Advance for the same or another
Eurodollar Interest Period. Subject to the terms of Section 2.5, the Borrower
may elect from time to time to convert all or any part of a Floating Rate
Advance into a Eurodollar Advance. The Borrower shall give the Agent irrevocable
notice (a “Conversion/Continuation Notice”) of each conversion of a Floating
Rate Advance into a Eurodollar Advance or continuation of a Eurodollar Advance
not later than 11:00 a.m. (New York City time) at least three Business Days
prior to the date of the requested conversion or continuation, specifying:

  (i)   the requested date, which shall be a Business Day, of such conversion or
continuation,     (ii)   the aggregate amount and Type of the Advance which is
to be converted or continued, and     (iii)   the amount of such Advance which
is to be converted into or continued as a Eurodollar Advance and the duration of
the Eurodollar Interest Period applicable thereto.

     2.9 Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.8, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.8 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made but excluding the date it is
paid, at a rate per annum equal to the Floating Rate for such day. Changes in
the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base

23



--------------------------------------------------------------------------------



 



Rate. Each Eurodollar Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Eurodollar Interest
Period applicable thereto to (but not including) the last day of such Eurodollar
Interest Period at the interest rate determined by the Agent as applicable to
such Eurodollar Advance based upon the Borrower’s selections under Sections 2.7
and 2.8 and otherwise in accordance with the terms hereof. No Eurodollar
Interest Period with respect to any Revolving Loan may end after the Revolving
Loan Termination Date. The Borrower shall use commercially reasonable efforts to
select Eurodollar Interest Periods so that it is not necessary to repay any
portion of a Eurodollar Advance prior to the last day of the applicable
Eurodollar Interest Period in order to make a mandatory repayment required by
this Agreement.
     2.10 Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.7 or 2.8, during the continuance of an Event of
Default or Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of
an Event of Default under Section 7.2, 7.6 or 7.7 (i) each Eurodollar Advance
(in the case of an Event of Default under Section 7.2, with respect to which
such Event of Default shall exist) shall bear interest for the remainder of the
applicable Eurodollar Interest Period at the rate otherwise applicable to such
Eurodollar Interest Period plus 2% per annum and (ii) each Floating Rate Advance
(in the case of an Event of Default under Section 7.2, with respect to which
such Event of Default shall exist) shall bear interest at a rate per annum equal
to the Floating Rate in effect from time to time plus 2% per annum.
     2.11 Method of Payment. (a) Each borrowing by the Borrower from the Lenders
hereunder, each payment by the Borrower on account of any fees (except as set
forth in any agreement governing the payment thereof) and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Pro Rata Shares, as the case may be, of the relevant Lenders.
          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Lenders.
          (c) All payments of the Secured Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Agent at the Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation of the Agent specified in writing by the Agent to the
Borrower, by 1:00 p.m. (New York City time) on the date when due and, shall
(except with respect to repayment of the Swing Line Loan) be applied ratably by
the Agent among the Lenders. Each payment delivered to the Agent for the account
of any Lender shall be delivered promptly by the Agent to such Lender in the
same type of funds that the Agent received at the Funding Office or at any
Lending Installation specified in a notice received by the Agent from such
Lender. The Agent is hereby authorized to charge the account of the Borrower
maintained with the Agent for each payment of principal, interest and bank fees
as they become due hereunder; all other fees due hereunder shall be paid by
Borrower upon the receipt of an invoice at Borrower’s address.

24



--------------------------------------------------------------------------------



 



     2.12 Noteless Agreement; Evidence of Obligations. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the Obligations of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
          (b) The Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Eurodollar
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Agent hereunder
from the Borrower and each Lender’s share thereof.
          (c) The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Agent or any Lender to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Obligations
in accordance with their terms.
          (d) Any Lender may request that its Revolving Loans, or the Swing Line
Lender may request that its Swing Line Loan, be evidenced by a Note. In such
event, the Borrower shall execute and deliver to such Lender a Note for such
Loans payable to the order of such Lender in a form supplied by the Agent and
acceptable to such Lender. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 12.3, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (a) and (b) above.
     2.13 Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation, if such confirmation is requested by the Agent
or any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Agent and the Lenders, the records of the Agent and the Lenders shall govern
absent manifest error.
     2.14 Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof and at maturity.
Interest at the Floating Rate shall be calculated for actual days elapsed on the
basis of a 365-day (366-day in leap year) basis. Interest accrued on each
Eurodollar Advance shall be payable on the last day of its applicable Eurodollar
Interest Period (or if the applicable Eurodollar Interest Period is greater than
three months, on the last day of the third month of such Eurodollar Interest
Period), on any date on which the Eurodollar Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest at the

25



--------------------------------------------------------------------------------



 



Eurodollar Rate and commitment fees shall be calculated for actual days elapsed
on the basis of a 360-day year. Interest shall be payable for the day an Advance
is made but not for the day of any payment on the amount paid if payment is
received prior to noon (local time) at the place of payment. If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.
     2.15 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Loan Commitment reduction notice, Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder. The Agent will notify each Lender of the interest rate and Eurodollar
Interest Period applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.
     2.16 Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation. Each Lender
may, by written notice to the Agent and the Borrower in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it and for whose account Loan payments are to be
made.
     2.17 Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the date on which it is scheduled
to make payment to the Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of the Borrower, a payment of principal or interest to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by the Borrower,
the interest rate applicable to the relevant Loan.
     2.18 Collateral and Guarantees. (a) The Secured Obligations shall be
secured by the following:
     (A) first priority perfected security interest in all inventory, accounts,
equipment, vessels (to the extent subject thereto on the Closing Date),
instruments, chattel paper, documents, general intangibles (and proceeds thereof
and in the case of inventory, all products thereof) of the Borrower or any

26



--------------------------------------------------------------------------------



 



Domestic Subsidiary having assets with a total book value exceeding $15,000,000
as of the date hereof;
     (B) first priority perfected security interest in all outstanding shares of
stock or partnership or membership interests, as the case may be, of each
Subsidiary having assets with a total book value exceeding $15,000,000 as of the
date hereof (except that in the case of any direct Subsidiary of the Borrower
incorporated outside of the United States except Superior Energy Services
Serviços de Petroleo do Brasil Ltda., the security interest shall extend to 66%
of the outstanding shares thereof); and
     (C) first priority perfected security interest in the Parent’s entire
membership interest of the Borrower;
     (D) joint and several guaranties by each of the Domestic Subsidiaries
having assets with a total book value exceeding $15,000,000 as of the date
hereof; and
     (E) joint and several guaranty by the Parent.
          (b) In the case of any Subsidiary that is not previously subject to
the collateral requirements set forth in Section 2.18(a) but which has assets
with a total book value exceeding $25,000,000 at the end of any fiscal quarter
after the Closing Date, the Borrower covenants and agrees to execute or cause to
be executed, within 60 days after the end of such fiscal quarter, Collateral
Documents reasonably required by the Agent in order to subject such Subsidiary
to the collateral requirements set forth in Section 2.18(a). Once a Subsidiary
has executed Collateral Documents, the Collateral Documents for that Subsidiary
shall remain in effect irrespective of the total book value of its assets.

27



--------------------------------------------------------------------------------



 



ARTICLE III
YIELD PROTECTION; TAXES
     3.1 Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
     (i) subjects any Lender or any applicable Lending Installation to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans, or
     (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or
     (iii) imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its Eurodollar Loans or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its Eurodollar Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of Eurodollar Loans held or
interest received by it, by an amount deemed material by such Lender, and the
result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Loans or
Commitment or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Eurodollar Loans or Commitment, then,
within 15 days of demand by such Lender, the Borrower shall pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received.
     3.2 Changes in Capital Adequacy Regulations. If a Lender determines the
amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a Change, then, within 15 days of demand by such
Lender, the Borrower shall pay such Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Loans or its
Commitment to make Loans hereunder (after taking into account such Lender’s
policies as to capital adequacy). “Change” means (i) any change after the date
of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of
or change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or

28



--------------------------------------------------------------------------------



 



not having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or any
Lending Installation or any corporation controlling any Lender. “Risk-Based
Capital Guidelines” means (i) the risk-based capital guidelines in effect in the
United States on the date of this Agreement, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basle
Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.
     3.3 Availability of Types of Advances. If any Lender reasonably determines
that maintenance of its Eurodollar Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.
     3.4 Funding Indemnification. If any payment of a Eurodollar Advance occurs
on a date which is not the last day of the applicable Eurodollar Interest
Period, whether because of acceleration, prepayment or otherwise (but excluding
a mandatory prepayment under Section 2.7.2), or a Eurodollar Advance is not made
on the date specified by the Borrower for any reason other than default by the
Lenders, the Borrower will indemnify each Lender for any loss or cost incurred
by it resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance.
     3.5 Taxes. (a) All payments by the Borrower to or for the account of any
Lender or the Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes. If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within 30 days after
such payment is made.
     (b) In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (“Other Taxes”).
     (c) The Borrower hereby agrees to indemnify the Agent and each Lender for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes

29



--------------------------------------------------------------------------------



 



imposed on amounts payable under this Section 3.5) paid by the Agent or such
Lender and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. Payments due under this indemnification shall
be made within 30 days of the date the Agent or such Lender makes demand
therefor pursuant to Section 3.6.
     (d) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not less than ten Business Days after becoming a party to this Agreement,
(i) deliver to each of the Borrower and the Agent two duly completed copies of
United States Internal Revenue Service Form 1001 or 4224, certifying in either
case that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes, and
(ii) deliver to each of the Borrower and the Agent a United States Internal
Revenue Form W-8 or W-9, as the case may be, and certify that it is entitled to
an exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Agent (x) renewals
or additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower or the Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Agent that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.
     (e) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.
     (f) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.
     (g) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the

30



--------------------------------------------------------------------------------



 



Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered or properly
completed, because such Lender failed to notify the Agent of a change in
circumstances which rendered its exemption from withholding ineffective, or for
any other reason), such Lender shall indemnify the Agent fully for all amounts
paid, directly or indirectly, by the Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Agent under this subsection, together
with all costs and expenses related thereto (including attorneys fees and time
charges of attorneys for the Agent, which attorneys may be employees of the
Agent). The obligations of the Lenders under this Section 3.5(vii) shall survive
the payment of the Obligations and termination of this Agreement.
     3.6 Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement.
     3.7 Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3 (any Lender
so affected an “Affected Lender”), the Borrower may elect, if such amounts
continue to be charged or such suspension is still effective, to replace such
Affected Lender as a Lender party to this Agreement, provided that no Event of
Default or Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Agent shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to the Affected Lender pursuant to an
assignment substantially in the form of Exhibit B and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and (B) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such

31



--------------------------------------------------------------------------------



 



replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.

32



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS PRECEDENT
     4.1 Effectiveness; Conditions Precedent to Advances. This Agreement shall
be effective upon the Agent’s receipt of the following:

  (i)   Credit Agreement. The Agent shall have received this Agreement, executed
and delivered by the Agent, the Parent, the Borrower and the Lenders.     (ii)  
Legal Opinions. The Agent shall have received the legal opinion of Jones,
Walker, Waechter, Poitevent, Carrere & Denegre L.L.P., Louisiana counsel to the
Borrower and its Subsidiaries, in the form and substance satisfactory to the
Agent. Such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Agent may reasonably require.

     4.2 Each Advance. The Lenders shall not (except as otherwise set forth in
Section 2.1.4 with respect to Revolving Loans for the purpose of repaying Swing
Line Loans and in Section 2.11(e) with respect to a deemed reborrowing of the
Term Loans) be required to make any Advance unless on the applicable Borrowing
Date:

  (i)   There exists no Event of Default or Default.     (ii)   The
representations and warranties contained in Article V or in any other Loan
Documents are true and correct in all material respects as of such Borrowing
Date except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date.     (iii)   All matters incident to the making of such Advance
shall be satisfactory to the Lenders and their counsel.     (iv)   No Material
Adverse Effect relating to the Parent, Borrower and Borrower’s Subsidiaries has
occurred since the Closing Date or the date of any financial statements of the
Parent submitted subsequent to the Closing Date.

     Each Borrowing Notice and each Conversion/Continuation Notice with respect
to each such Advance shall constitute a representation and warranty by the
Parent and Borrower that the conditions contained in Sections 4.2(i) and
(ii) have been satisfied.

33



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Parent and Borrower represent and warrant to the Lenders that:
     5.1 Existence and Standing. The Parent is a corporation, the Borrower is a
limited liability company, and each of the Borrower’s Subsidiaries is a
corporation, partnership or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where such failure could not reasonably be expected to have a
Material Adverse Effect.
     5.2 Authorization and Validity. Each of the Parent, Borrower and Borrower’s
Subsidiaries has the power and authority and legal right to execute and deliver
the Loan Documents to which it is a party and to perform its obligations
thereunder. The execution and delivery by the Parent, Borrower, and Borrower’s
Subsidiaries of the Loan Documents to which it is a party and the performance of
its obligations thereunder have been duly authorized by proper corporate or
company proceedings, and the Loan Documents to which the Parent, Borrower, and
Borrower’s Subsidiaries is a party constitute legal, valid and binding
obligations of the Parent, Borrower, and Borrower’s Subsidiaries enforceable
against the Parent, Borrower, and Borrower’s Subsidiaries in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.
     5.3 No Conflict; Government Consent. Neither the execution and delivery by
the Parent, Borrower, and Borrower’s Subsidiaries of the Loan Documents to which
it is a party, nor the consummation of the transactions therein contemplated,
nor compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Parent, Borrower, or any of Borrower’s Subsidiaries or (ii) the Parent’s,
Borrower’s, or any Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any indenture, instrument or agreement to
which the Parent, Borrower, or any of Borrower’s Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Parent, Borrower, or
Borrower’s Subsidiaries pursuant to the terms of any such indenture, instrument
or agreement, except where such failure could not reasonably be expected to have
a Material Adverse Effect. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Parent, Borrower, or any of Borrower’s Subsidiaries, is required to be obtained
by the Parent, Borrower, or any of Borrower’s Subsidiaries in connection with
the execution and delivery of the Loan Documents, the Advances under this
Agreement, the

34



--------------------------------------------------------------------------------



 



payment and performance by the Borrower of the Secured Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents.
     5.4 Financial Statements (a) The audited December 31, 2005 and the
unaudited March 31, 2006, June 30, 2006 and September 30, 2006 financial
statements of (i) the Parent, Borrower and Borrower’s Subsidiaries, and
(ii) Warrior heretofore delivered to the Lenders were prepared in accordance
with GAAP and fairly present the consolidated financial condition and operations
of the Parent and its Subsidiaries and Warrior, respectively, at such date and
the consolidated results of their operations for the period then ended.
     (b) The Pro Forma Financial Statements delivered to the Agent in
contemplation of the acquisition of Warrior have been prepared giving effect (as
if such events had occurred on such date) to (i) the consummation of the
acquisition of Warrior, (ii) the Loans to be made on the Closing Date and the
use of proceeds thereof and (iii) the payment of fees and expenses in connection
with the foregoing. The Pro Forma Financial Statements have been prepared based
on the best information available to the Parent as of the date of delivery
thereof, and presents fairly on a Pro Forma Basis the estimated financial
position of Parent and its consolidated Subsidiaries.
     5.5 Material Adverse Change. Since December 31, 2005 there has been no
change in the business, Property, prospects, condition (financial or otherwise)
or results of operations of the Parent and its Subsidiaries, taken as a whole,
which could reasonably be expected to have a Material Adverse Effect.
     5.6 Taxes. The Parent, Borrower, and Borrower’s Subsidiaries have filed or
caused to be filed all United States federal tax returns or extensions relating
thereto and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Parent, Borrower, or any of Borrower’s Subsidiaries, except (a) such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided in accordance with GAAP, or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. The charges, accruals and reserves on the books of the Parent,
the Borrower and Borrower’s Subsidiaries in respect of any taxes or other
governmental charges are adequate.
     5.7 Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Parent, the Borrower or Borrower’s Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Loans. Other than any liability incident to any
litigation, arbitration or proceeding which could not reasonably be expected to
have a Material Adverse Effect, neither the Parent, the Borrower nor Borrower’s
Subsidiaries has any material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4, except for
Additional Contingent Consideration that may be payable in connection with an
Acquisition.
     5.8 Subsidiaries. Schedule 3 contains an accurate list of all Subsidiaries
of the Parent and Borrower (as of the Closing Date), setting forth their
respective jurisdictions of organization

35



--------------------------------------------------------------------------------



 



and the percentage of their respective capital stock or other ownership
interests owned by the Borrower or other Subsidiaries. All of the issued and
outstanding shares of capital stock or other ownership interests of such
Subsidiaries have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable.
     5.9 ERISA. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, and the Borrower has not withdrawn from any Plan or
initiated steps to do so, and no steps have been taken to reorganize or
terminate any Plan. Neither the Parent nor the Borrower is an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code), and
neither the execution of this Agreement nor the making of Loans hereunder gives
rise to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.
     5.10 Accuracy of Information. No information, exhibit or report furnished
by the Parent, the Borrower or Borrower’s Subsidiaries in writing to the Agent
or to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
materially misleading.
     5.11 Material Agreements. Neither the Parent, the Borrower nor any of
Borrower’s Subsidiaries is a party to any agreement or instrument or subject to
any charter or other corporate restriction which could reasonably be expected to
have a Material Adverse Effect if the Parent, the Borrower or Borrower’s
Subsidiaries complies with the terms thereof. Neither the Parent, the Borrower
nor any of Borrower’s Subsidiaries is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
(i) any agreement to which it is a party, which default could reasonably be
expected to have a Material Adverse Effect or (ii) any agreement or instrument
evidencing or governing Funded Indebtedness.
     5.12 Compliance With Laws. To the best of the knowledge of the officers of
the Parent and Borrower, the Parent, the Borrower and Borrower’s Subsidiaries
have complied with all laws, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, including, without limitation, Regulation U, T and X
of the Board of Governors of the Federal Reserve System, and all Environmental
Laws, except for any failure to comply with any of the foregoing which could not
reasonably be expected to have a Material Adverse Effect. Margin stock (as
defined in Regulation U) constitutes less than 25% of the value of those assets
of the Parent, the Borrower and Borrower’s Subsidiaries which are subject to any
limitation on sale, pledge, or other restriction hereunder.
     5.13 Ownership of Properties. On the date of this Agreement and on the
Closing Date, the Parent, the Borrower and Borrower’s Subsidiaries will have
good title, free of all Liens other than Permitted Liens, to all of the Property
and assets reflected in the Parent’s most recent consolidated financial
statements provided to the Agent and in the Pro Forma Financial

36



--------------------------------------------------------------------------------



 



Statements as owned by the Parent, the Borrower and Borrower’s Subsidiaries,
excluding sales in the ordinary course since that date.
     5.14 Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Parent, the Borrower and Borrower’s Subsidiaries, in the course
of which they identify and evaluate potential risks and liabilities accruing due
to Environmental Laws. On the basis of this consideration, the Parent and
Borrower have concluded that they are aware of no non-compliance with the
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect. Neither the Parent, the Borrower nor any of Borrower’s Subsidiaries has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.
     5.15 Investment Company Act. Neither the Parent, the Borrower nor any of
Borrower’s Subsidiaries is an “investment company” or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     5.16 Solvency. (i) Immediately after the consummation of the Transaction
and the other transactions to occur on the date hereof and immediately following
the making of each Loan, if any, made on the date hereof and after giving effect
to the application of the proceeds of such Loans, (a) the fair value of the
assets of the Borrower and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Borrower and its Subsidiaries, on a consolidated basis;
(b) the present fair saleable value of the Property of the Borrower and its
Subsidiaries, on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower and its Subsidiaries,
on a consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries, on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and its Subsidiaries, on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof. The Borrower does not intend to, or to permit any of its Subsidiaries,
to, and does not believe that it or any of its Subsidiaries, will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary, and
the timing of the amounts of cash to be payable on or in respect of its Funded
Indebtedness or the Indebtedness of any such Subsidiary.
     5.17 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the Parent
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Loan Party have not been in violation of the Fair Labor Standards Act or
any other applicable law dealing with such matters; and (c) all payments

37



--------------------------------------------------------------------------------



 



due from any Loan Party on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant Loan Party.

38



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:
     6.1 Financial Reporting. The Parent and Borrower will maintain, for
themselves and for each Subsidiary, a system of accounting established and
administered in accordance with GAAP, and furnish to the Lenders:

  (i)   Within 90 days after the close of each of the Parent’s fiscal years, or
earlier if required pursuant to the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date thereof, an unqualified audit report certified by an independent certified
public accounting firm of national standing, prepared in accordance with GAAP on
a consolidated basis for Parent, Borrower and Borrower’s Subsidiaries, including
balance sheets as of the end of such period, related profit and loss statement,
statement of changes in shareholders equity and statement of cash flows (but
excluding any work papers relating thereto), accompanied by a certificate of
said accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Event of
Default or Default, or if, in the opinion of such accountants, any Event of
Default or Default shall exist, stating the nature and status thereof.     (ii)
  Within 45 days after the close of each of the first three fiscal quarters of
each fiscal year of the Parent, or earlier if required pursuant to the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date thereof, consolidated unaudited
balance sheets of the Parent, Borrower and Borrower’s Subsidiaries as at the
close of each fiscal quarter and consolidated profit and loss statements for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer.     (iii)   Simultaneously with the
furnishing of the financial statements required under Sections 6.1(i) and (ii),
a Compliance Certificate.     (iv)   As soon as possible and in any event within
10 days after receipt by the Parent or Borrower, a copy of any notice alleging
any violation of any federal, state or local environmental, health or safety law
or regulation by the Parent, Borrower or any of Borrower’s Subsidiaries, which,
in either case, could reasonably be expected to have a Material Adverse Effect.
    (v)   Such other information (including non-financial information) as the
Agent or any Lender may from time to time reasonably request.

39



--------------------------------------------------------------------------------



 



     6.2 Use of Proceeds. The Borrower will, and will cause each Subsidiary to
use the proceeds of the Revolving Loans for one or more of the following:
(i) for Capital Expenditures and Acquisitions permitted by this Agreement and
(ii) for general corporate purposes.
     6.3 Notice of Default. The Borrower will give prompt notice in writing to
the Agent of the occurrence of any Event of Default or Default and of any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect.
     6.4 Conduct of Business. The Parent and Borrower will, and will cause each
of Borrower’s Subsidiaries to, carry on and conduct its business in
substantially the same manner and in the same general fields of enterprise as it
is presently conducted and do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a corporation, partnership or limited liability
company in its jurisdiction of incorporation or organization, as the case may
be, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     6.5 Taxes. The Parent and Borrower will, and will cause each of Borrower’s
Subsidiaries to, timely file complete and to the best of the Parent’s and
Borrower’s knowledge, correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, or extensions relating thereto, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     6.6 Insurance. The Parent and Borrower will, and will cause each of
Borrower’s Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance on a material portion of their Property in such
amounts and covering such risks as is consistent with sound business practice,
or as otherwise provided in the Collateral Documents, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.
     6.7 Compliance with Laws; Environmental Matters. The Parent and Borrower
will, and will cause each of Parent’s Subsidiaries to, comply in all material
respects with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it or its Property may be subject
including, without limitation, Regulations U, T, and X of the Board of Governors
of the Federal Reserve System, and also including, without limitation, ERISA and
Environmental Laws.
     6.8 Maintenance of Properties. The Parent and Borrower will, and will cause
each of Borrower’s Subsidiaries to, do all things reasonably necessary to
maintain, preserve, protect and keep its Property material to its business in
good repair, working order and condition in light of the uses for such Property,
and make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times.
     6.9 Inspection. The Parent and Borrower will, and will cause each of
Borrower’s Subsidiaries to, permit the Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property, books and
financial records of the Parent, Borrower and each of Borrower’s Subsidiaries,
to examine and make copies of the books of accounts and other

40



--------------------------------------------------------------------------------



 



financial records of the Parent, Borrower and each of Borrower’s Subsidiaries,
and to discuss the affairs, finances and accounts of the Parent, Borrower and
each of Borrower’s Subsidiaries with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals, subject to prior
reasonable notice and during business hours, as the Agent or any Lender may
designate, provided that other than during the continuation of an Event of
Default, the Agent and the Lenders shall not exercise such rights more often
than two times during any calendar year.
     6.10 Restricted Payments; Negative Pledge Clauses; Clauses Restricting
Subsidiary Distributions. The Parent will not, and will not permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except (i) Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interest and (ii) the Parent may make Restricted Payments so
long as, both at the time of, and immediately after effect has been given to,
such proposed action, no Event of Default shall have occurred and be continuing
(and, based on pro forma financial reports after giving effect to the proposed
Restricted Payment, would not reasonably be expected to occur).
     6.11 Funded Indebtedness; Rate Management Obligations. (a) The Borrower
will not, nor will it permit any of its Subsidiaries to, create, incur or suffer
to exist any Funded Indebtedness or Rate Management Obligations, except:

  (i)   The Loans.     (ii)   Rate Management Obligations (A) related to the
Loans or any other Funded Indebtedness permitted pursuant to this Section 6.11
or (B) entered into to hedge or mitigate risks otherwise permitted hereby,
including without limitation, oil and gas production, sales and related
activities, to which the Borrower or any Subsidiary has actual exposure.    
(iii)   Obligations from the Borrower in favor of one or more of its
Subsidiaries or from one or more of its Subsidiaries in favor of the Borrower or
from one or more of the Subsidiaries in favor of one or more of the other
Subsidiaries.     (iv)   Obligations guaranteed by the Maritime Administration
under Title XI of the Merchant Marine Act of 1946, as amended, for the
construction of liftboats, up to the aggregate principal amount of $45,000,000.
    (v)   Obligations of Superior Energy Liftboats, L.L.C. guaranteed by the
Maritime Administration under Title XI of the Merchant Marine Act of 1946, as
amended, for the construction or refinancing of construction of liftboats, in
the amount outstanding as of the Closing Date.     (vi)   Obligations
represented by the 67/8% Senior Notes up to the aggregate principal amount of
$350,000,000, and the 1.5% Senior Exchangeable Notes up to the aggregate
principal amount of $400,000,000 due 2026 issued pursuant to the Indenture
relating thereto dated as of December 12, 2006, among the Borrower, the Parent,
the respective Subsidiaries of the Parent party thereto and The Bank of

41



--------------------------------------------------------------------------------



 



      New York, as trustee, as amended, supplemented, amended and restated or
otherwise modified, but not increased in aggregate amount, from time to time.  
  (vii)   Other secured Funded Indebtedness and Rate Management Obligations not
exceeding $50,000,000 in the aggregate principal amount outstanding at any time.
    (viii)   Other unsecured Funded Indebtedness not exceeding $50,000,000 in
the aggregate principal amount outstanding at any time.     (ix)   The
refinancing of any Funded Indebtedness described in the foregoing Section
6.11(i) through (viii).

               (b) The Parent will not create, incur or suffer to exist any
Funded Indebtedness, except Guarantee Obligations in respect of:

  (i)   The Loans.     (ii)   The Borrower’s Obligations arising under Rate
Management Transactions related to the Loans.     (iii)   Any other Funded
Indebtedness of the Borrower or its Subsidiaries permitted by Section 6.11(a).

     6.12 Merger. The Borrower will not, nor will it permit any of its
Subsidiaries to, merge or consolidate with or into any other Person, except that
a Subsidiary (other than Warrior) may merge into the Borrower or a Wholly-Owned
Subsidiary, and the Borrower or a Subsidiary may merge with another Person to
affect an Acquisition permitted by Section 6.15. The Parent will not merge or
consolidate with or into any other Person.
     6.13 Sale of Assets. (a) The Borrower will not, nor will it permit any of
its Subsidiaries to, sell, lease, transfer or otherwise dispose of its Property
to any other Person, except:

  (i)   Sales of inventory, used or surplus equipment and investments in the
ordinary course of business.     (ii)   Leases of its Property in the ordinary
course of business.     (iii)   Sales, transfers or other dispositions of its
Property that, together with all other Property of the Borrower and its
Subsidiaries previously sold, transferred or disposed of not otherwise permitted
by this Section 6.13(a) during the twelve-month period ending with the month in
which any such sale, transfer or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries, taken
as a whole.     (iv)   Transfers of Property among the Borrower and its
Subsidiaries.

42



--------------------------------------------------------------------------------



 



  (v)   A sale of assets which are promptly replaced thereafter by assets of a
similar type and value, or otherwise useful in the business of the Borrower or
one of the Subsidiaries.     (vi)   Sales of oil, gas and other minerals in the
ordinary course of business, including the sale, transfer or other disposition
of any oil and gas property or interest therein.

              (b) The Parent will not lease, sell, transfer or otherwise dispose
of any of its membership interest in the Borrower to any other Person.
     6.14 Liens. (a) The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except for the following
(collectively, “Permitted Liens”):

  (i)   Liens for taxes, assessments or governmental charges or levies on its
Property if the same are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.     (ii)   Liens imposed by law, such as carriers’,
warehousemen’s, mechanics’, maritime, and oil and gas well liens and other
similar liens arising in the ordinary course of business which secure payment of
obligations not more than 90 days past due or which are being contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
set aside on its books.     (iii)   Inchoate contractual Liens arising in the
ordinary course of the oil and gas business under joint operating agreements,
leases, farm outs, division orders and similar agreements.     (iv)   Liens
arising out of pledges or deposits (A) under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation; and (B) under bids, tenders and performance
agreements.     (v)   Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrower or its Subsidiaries.     (vi)   Liens in
favor of the Agent, for the benefit of the Lenders, granted pursuant to any
Collateral Document.     (vii)   Attachment, judgment and other similar, non-tax
Liens in connection with court proceedings, but only if and for so long as the
execution or other enforcement of such Liens is and continues to be effectively
stayed and bonded on appeal in a manner reasonably satisfactory to Lenders for
the full amount of such Liens, the

43



--------------------------------------------------------------------------------



 



      validity and amount of the claims secured thereby are being actively
contested in good faith and by appropriate lawful proceedings, such Liens do
not, in the aggregate, materially detract from the value of the Property of the
Borrower or any of its Subsidiaries or materially impair the use thereof in the
operation of the Borrower’s or any of its Subsidiaries’ business and such Liens
are and remain junior in priority to the Liens in favor of the Lender.    
(viii)   Liens on vessels, charters or related items securing Funded
Indebtedness permitted under Sections 6.11(a)(iv) and 6.11(a)(v).     (ix)  
Liens securing Funded Indebtedness of the Borrower and its Subsidiaries
permitted under Section 6.11(a)(vii).     (x)   Other Liens on assets of the
Borrower or its Subsidiaries having an aggregate value not exceeding
$10,000,000.

              (b) The Parent will not create, incur, or suffer to exist any Lien
in, of or on the Property of the Borrower or any of its Subsidiaries, except for
the following (collectively, the “Permitted Liens”):

  (i)   Liens for taxes, assessments or governmental charges or levies on its
Property if the same are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.     (ii)   Liens arising out of pledges or deposits
under worker’s compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation.     (iii)
  Liens in favor of the Agent, for the benefit of the Lenders, granted pursuant
to any Collateral Document.     (iv)   Attachment, judgment and other similar,
non-tax Liens in connection with court proceedings, but only if and for so long
as the execution or other enforcement of such Liens is and continues to be
effectively stayed and bonded on appeal in a manner reasonably satisfactory to
Lenders for the full amount of such Liens, the validity and amount of the claims
secured thereby are being actively contested in good faith and by appropriate
lawful proceedings, such Liens do not, in the aggregate, materially detract from
the value of the Property of the Borrower or any of its Subsidiaries or
materially impair the use thereof in the operation of the Borrower’s or any of
its Subsidiaries’ business and such Liens are and remain junior in priority to
the Liens in favor of the Lender.

     6.15 Acquisitions. (a) Except for the Acquisitions listed on Schedule 5,
the Borrower will not, and will not permit any of its Subsidiaries to, make any
Acquisition of any Person, except as follows: (i) the Acquisition shall be with
the consent of the Person (non-hostile); (ii) the total consideration for the
Acquisition shall not exceed $75,000,000; (iii) the total consideration
(including all Additional Contingent Consideration) of all Acquisitions during
any

44



--------------------------------------------------------------------------------



 



12-month period shall not exceed $150,000,000 in the aggregate; (iv) the
business and assets subject to the Acquisition shall be in the same line of
business as the Borrower and its Subsidiaries; (v) at the time of the
Acquisition, no Default and no Event of Default shall exist; (vi) no Event of
Default shall exist as a result of the Acquisition; (vii) in the case of a
merger of the Borrower, the Borrower shall be the surviving entity; (viii) the
Borrower and the affected Subsidiaries shall grant a security interest in the
stock or membership interest or partnership interest in any new Subsidiary in
favor of the Agent and the Lenders if required by Section 2.18(b); (ix) if the
Person subject to the Acquisition becomes a Domestic Subsidiary, and if required
by Section 2.18(b), the Domestic Subsidiary shall execute (A) a security
agreement in any securities of any Subsidiaries of the new Subsidiary, (B) one
or more security agreements in the assets of the Domestic Subsidiary, and (C) a
joint and several guaranty of the Secured Obligations; (x) if required by the
Agent, the Borrower shall submit a legal opinion with respect to the Acquisition
to the Agent, in form and substance reasonably satisfactory to the agent; and
(xi) based on pro forma financial statements, the Borrower shall have at least
$15,000,000 of availability under the Revolving Loan Commitment immediately
following the Acquisition.
          (b) The Parent will not make any Acquisition of any Person, except for
the Acquisition of all of the membership interest of the Borrower.
     6.16 Transactions with Affiliates. The Borrower and the Parent will not,
and will not permit any of the Borrower’s Subsidiaries to, enter into any
transaction (including, without limitation, the purchase or sale of any Property
or service) with, or make any payment or transfer to, any Affiliate except
(a) in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or Parent’s or such Subsidiary’s business and
upon fair and reasonable terms no less favorable to the Borrower, Parent or such
Subsidiary then the Borrower, Parent or such Subsidiary would obtain in a
comparable arms height and length transaction; and (b) transactions between or
among the Borrower and/or the Parent and/or any Wholly-Owned Domestic Subsidiary
of the Borrower and/or Parent.
     6.17 Appraisals. At any time following the Closing Date, the Agent shall
have the right to, or the Agent at the request of the Required Lenders shall,
order and obtain appraisals from a nationally recognized firm reasonably
acceptable to the Agent, and in form and substance satisfactory to the Agent, of
the fair market value of all of the fixed assets (including property, plant,
vessels and equipment) of the Borrower and its Subsidiaries, at the Borrower’s
expense, once prior to the Revolving Loan Termination Date. The Borrower shall
cooperate with the Agent and the appraiser so as to facilitate the delivery of
the appraisal within 60 days after the Agent’s request therefor.
     6.18 Financial Covenants.
     6.18.1 Maximum Leverage Ratio. The Parent will not permit the ratio (the
“Leverage Ratio”), determined on a Pro Forma Basis, of (i) Funded Indebtedness
plus Additional Contingent Consideration as of the end of each fiscal quarter
(the determination date) to (ii) EBITDA for the four fiscal quarters ending with
such determination date, to be greater than 3.00 to 1.00.

45



--------------------------------------------------------------------------------



 



     6.18.2 Maximum Adjusted Leverage Ratio. The Parent will not permit the
ratio (the “Adjusted Leverage Ratio”), determined on a Pro Forma Basis, of
(i) Funded Indebtedness plus Additional Contingent Consideration, plus the
present value of all obligations to plug and abandon oil and gas wells (and
modifications to structures and pipelines) as reflected on the Borrower’s
financial statements in accordance with GAAP, in each case, as of the end of
each fiscal quarter (the determination date) to (ii) EBITDA for the four fiscal
quarters ending with such determination date, to be greater than 3.65 to 1.00.
     6.18.3 Minimum Fixed Charge Coverage Ratio. The Parent will not permit the
ratio, determined on a Pro Forma Basis (the “Fixed Charge Coverage Ratio”), of
(i) EBITDA for the four fiscal quarters ending with each fiscal quarter (the
determination date) minus the aggregate amount actually paid by the Borrower and
its Subsidiaries in cash during such period on account of Capital Expenditures
(excluding the principal amount of Funded Indebtedness incurred in connection
with such expenditures, any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount and, through December 31, 2007, 50% of the
aggregate cash balances of the Borrower and its Subsidiaries on the Closing
Date), minus cash dividends paid by the Parent and minus cash spent by the
Parent to acquire treasury stock to (ii) Interest Expense plus scheduled
payments of principal on permitted Funded Indebtedness plus cash Income Taxes
actually paid during such four fiscal quarter periods ending with such
determination date, to be less than 1.10 to 1.00.
     6.19 Plug and Abandonment Liabilities. The Borrower will not, and will not
permit any of its Subsidiaries to, create or assume liabilities to plug and
abandon offshore wells in excess of the amount permitted by the Minerals
Management Service without supplemental bonding.
     6.20 Investments. Except for Investments in Cash Equivalents and
Investments existing on the Closing Date and listed on Schedule 4, Borrower will
not, and will not pemit any of its Subsidiaries to, make any Investments in any
Person who is not a Wholly-Owned Subsidiary (unless as a result of the
Investment such Person becomes a Wholly-Owned Subsidiary) if, as a result
thereof, the aggregate amount (measured at the time of the Investment) of all
Investments made by the Borrower and its Subsidiaries in such Persons exceeds
fifteen percent (15%) of Consolidated Net Tangible Assets.
     6.21 Amendments of Other Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, amend, supplement or otherwise modify the
terms and conditions of Sections 4.07 and 4.10 of the 67/8% Senior Notes
Indenture in a manner materially adverse to the interests of the Lenders.

46



--------------------------------------------------------------------------------



 



ARTICLE VII
EVENTS OF DEFAULT
     The occurrence of any one or more of the following events shall constitute
an Event of Default:
     7.1 Any representation or warranty made or deemed made by or on behalf of
the Parent, the Borrower or any of Borrower’s Subsidiaries to the Lenders or the
Agent under or in connection with this Agreement, any Loan, or any certificate
or information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.
     7.2 Nonpayment of any interest or principal on the Loan, or nonpayment of
any commitment fee or other obligations under any of the Loan Documents, or
nonpayment of any Rate Management Obligations to any Lender, or nonpayment of
any reimbursement obligations to a Lender under any Letter of Credit, in each
case (other than with respect to any such principal amount or reimbursement
obligations) within five days after the same becomes due.
     7.3 The breach by the Parent or Borrower of any of the terms or provisions
of Section 6.2, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.18, 6.19, 6.20 or
6.21.
     7.4 The breach by the Parent or Borrower (other than a breach which
constitutes an Event of Default under another Section of this Article VII) of
any of the terms or provisions of this Agreement or any other Loan Document
which is not remedied within 30 days after written notice from the Agent or any
Lender.
     7.5 Failure of the Parent, the Borrower or any of Borrower’s Subsidiaries
to pay when due any Funded Indebtedness or Rate Management Obligations to any
Person other than the Lenders aggregating in excess of $10,000,000 (“Material
Indebtedness”); or the default by the Parent, the Borrower or any of Borrower’s
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any agreement
under which any such Material Indebtedness was created or is governed, or any
other event shall occur or condition exist, the effect of which default or event
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of the Borrower or any of its Subsidiaries shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
the Parent, the Borrower or any of Borrower’s Subsidiaries shall not pay, or
admit in writing its inability to pay, its debts generally as they become due.
Notwithstanding the foregoing, the default by Superior Energy Liftboats, L.L.C.
(“Liftboats”) on any Funded Indebtedness guaranteed by the Maritime
Administration shall be excluded from the effect of this Section 7.5, unless and
until the Maritime Administration makes a formal demand for payment under any
guaranty issued by the Parent, the Borrower or other Subsidiary in connection
therewith.
     7.6 The Parent, the Borrower or any of Borrower’s Subsidiaries shall
(i) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in

47



--------------------------------------------------------------------------------



 



effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its Property, (iv) institute any proceeding seeking an order for
relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.
     7.7 Without the application, approval or consent of the Parent, the
Borrower or any of Borrower’s Subsidiaries, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Parent, the Borrower
or any of Borrower’s Subsidiaries or any Substantial Portion of its Property, or
a proceeding described in Section 7.6(iv) shall be instituted against the
Parent, the Borrower or any of Borrower’s Subsidiaries and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 30 consecutive days.
     7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Parent, the Borrower and Borrower’s Subsidiaries which, when
taken together with all other Property of the Parent, the Borrower and
Borrower’s Subsidiaries so condemned, seized, appropriated, or taken custody or
control of, during the twelve-month period ending with the month in which any
such action occurs, constitutes a Substantial Portion.
     7.9 The Parent, the Borrower or any of Borrower’s Subsidiaries shall fail
within 60 days to pay, bond or otherwise discharge one or more (i) judgments or
orders for the payment of money in excess of $25,000,000 (or the equivalent
thereof in currencies other than U.S. Dollars) in the aggregate, or
(ii) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.
     7.10 Any Change in Control shall occur.
     7.11 Any Collateral Document shall for any reason fail to create a valid
and perfected first priority security interest in any Substantial Portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
this Agreement or any Collateral Document, or any Collateral Document shall fail
to remain in full force or effect or any action shall be taken to discontinue or
to assert the invalidity or unenforceability of any Collateral Document.

48



--------------------------------------------------------------------------------



 



ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     8.1 Acceleration. If any Event of Default described in Section 7.6 or 7.7
occurs with respect to the Parent or Borrower, the obligations of the Lenders to
make Loans hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Agent or any Lender. If any other Event of Default occurs, the Required
Lenders (or the Agent with the consent of the Required Lenders) may terminate or
suspend the obligations of the Lenders to make Loans hereunder, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives.
     With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Agent to the payment of drafts drawn under such Letters
of Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
reimbursement obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
     If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 7.6 or 7.7 with respect to the Parent or the Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.
     8.2 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 8.2. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Agent, as the case may be, may specify
in such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Event of Default and its consequences; provided, however, that
no such waiver and no such amendment, supplement or modification shall
(i) forgive the

49



--------------------------------------------------------------------------------



 



principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders) and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby; (ii) eliminate or reduce the
voting rights of any Lender under this Section 8.2 without the written consent
of such Lender; (iii) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Loan Parties from their obligations under the
Collateral Documents, in each case without the written consent of all Lenders;
(iv) amend, modify or waive any provision of Section 2.11 or 2.18 without the
written consent of the Required Lenders; (v) reduce the percentage specified in
the definition of Required Lenders without the written consent of all Lenders;
(vi) amend, modify or waive any provision of Section 10 or any other provision
of any Loan Document that affects the Agent without the written consent of the
Agent; (vii) amend, modify or waive any provision of Section 2.1.4 without the
written consent of the Agent; or (viii) amend, modify or waive any provision of
Section 2.2 without the written consent of the Issuing Lender. Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Event of Default, or impair any
right consequent thereon.
     8.3 Preservation of Rights. No delay or omission of the Lenders or the
Agent to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Event of Default or an acquiescence therein,
and the making of a Loan notwithstanding the existence of an Event of Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agent and the Lenders until the Secured Obligations
have been paid in full.

50



--------------------------------------------------------------------------------



 



ARTICLE IX
GENERAL PROVISIONS
     9.1 Survival of Representations. All representations and warranties of the
Parent and Borrower contained in this Agreement shall survive the making of the
Loans herein contemplated.
     9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
     9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
     9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Parent, the Borrower, Borrower’s Subsidiaries, the Agent
and the Lenders and supersede all prior agreements and understandings among the
Parent, the Borrower, Borrower’s Subsidiaries, the Agent and the Lenders
relating to the subject matter thereof other than the fee letter described in
Section 10.13.
     9.5 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
     9.6 Expenses; Indemnification. (i) The Borrower shall reimburse the Agent
and the Arranger for any costs and out-of-pocket expenses (including attorneys’
fees and time charges of attorneys for the Agent, which attorneys may be
employees of the Agent) paid or incurred by the Agent or the Arranger in
connection with the preparation, negotiation, execution, delivery, syndication,
review, amendment, modification, and administration of the Loan Documents. The
Borrower also agrees to reimburse the Agent, the Arranger and the Lenders for
any costs and out-of-pocket expenses (including attorneys’ fees and time charges
of attorneys for the Agent, the Arranger and the Lenders, which attorneys may be
employees of the Agent, the Arranger or the Lenders) paid or incurred by the
Agent, the Arranger or any Lender in connection with the collection and
enforcement of the Loan Documents. The Borrower acknowledges that from time to
time the Agent may prepare and may distribute to the Lenders (but shall have no
obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the “Reports”) pertaining to the Borrower’s assets for internal use by
the Agent from information furnished to it by or on

51



--------------------------------------------------------------------------------



 



behalf of the Borrower, after the Agent has exercised its rights of inspection
pursuant to this Agreement.
          (ii) The Borrower hereby further agrees to indemnify the Agent, the
Arranger, each Lender, their respective affiliates, and each of their directors,
officers and employees against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Agent, the Arranger,
any Lender or any affiliate is a party thereto) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder except to the extent
that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification. The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.
     9.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.
     9.8 Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP.
     9.9 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
     9.10 Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lenders. Neither the Agents, the Arranger nor any Lender shall have
any fiduciary responsibilities to the Borrower. Neither the Agents, the Arranger
nor any Lender undertakes any responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of the Borrower’s
business or operations. The Borrower agrees that neither the Agents, the
Arranger nor any Lender shall have liability to the Borrower (whether sounding
in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Agents, the Arranger nor any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any special, indirect or consequential
damages suffered by the Borrower in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.

52



--------------------------------------------------------------------------------



 



     9.11 Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Parent or Borrower pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in Rate Management Transactions or
to legal counsel, accountants and other professional advisors to such
counterparties, and (vii) permitted by Section 12.4.
     Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
     All information, including requests for waivers and amendments, furnished
by the Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Agent that it has identified in its administrative questionnaire a credit
contact who may receive information that may contain material non-public
information in accordance with its compliance procedures and applicable law,
including Federal and state securities laws.
     9.12 Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Loans provided
for herein.
     9.13 Disclosure. The Borrower and each Lender hereby (i) acknowledge and
agree that the Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates, and (ii) waive any liability of the Agent or such
Affiliate of the Agent to the Borrower or any Lender, respectively, arising out
of or resulting from such investments, loans or relationships other than
liabilities arising out of the gross negligence or willful misconduct of the
Agent or its Affiliates.
     9.14 The PATRIOT Act. Each Lender hereby notifies the Parent, Borrower and
Subsidiaries that pursuant to the requirements of the Uniting and Strengthening
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Title III of P.L. No. 107-56) (known as “The PATRIOT Act”), each Lender
is required to obtain, verify and record information that identifies the Parent,
Borrower and Subsidiaries, which information includes the name and address of
the Parent, Borrower and Subsidiaries and other information that will allow such
Lender to identify the Parent, Borrower and Subsidiaries in accordance with The
PATRIOT Act.

53



--------------------------------------------------------------------------------



 



ARTICLE X
THE AGENT
     10.1 Appointment; Nature of Relationship. JPMorgan Chase Bank, N.A. is
hereby appointed by each of the Lenders as its contractual representative
hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent,” it is expressly understood and agreed that the
Agents shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan Document and that the Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agents (i) do not
hereby assume any fiduciary duties to any of the Lenders, (ii) are a
“representative” of the Lenders within the meaning of Section 9-105 of the
Uniform Commercial Code and (iii) are acting as independent contractors, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Agents on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender hereby
waives.
     10.2 Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto;
provided, however in the event of a conflict between the terms and provisions of
any Loan Document (other than this Agreement) and this Agreement, the terms and
conditions of this Agreement shall control. The Agent shall have no implied
duties to the Lenders, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents,
subject to any limitation contained in this Agreement, to be taken by the Agent.
     10.3 General Immunity. Neither the Agents nor any of their directors,
officers, agents or employees shall be liable to the Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by them hereunder or
under any other Loan Document or in connection herewith or therewith except to
the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
     10.4 No Responsibility for Loans, Recitals, etc. Neither the Agents nor any
of their directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any Advance
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Event of Default or Default; (e) the

54



--------------------------------------------------------------------------------



 



validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien in the
Collateral; or (g) the financial condition of the Borrower or any guarantor of
any of the Obligations or of any of the Borrower’s or any such guarantor’s
respective Subsidiaries. The Agents shall have no duty to disclose to the
Lenders information that is not required to be furnished by the Borrower to the
Agent at such time, but is voluntarily furnished by the Borrower to the Agent
(either in its capacity as Agent or in its individual capacity).
     10.5 Action on Instructions of Lenders. Except as may otherwise be provided
in Section 8.2, the Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the Required Lenders, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. The Lenders hereby acknowledge that the Agent
shall be under no duty to take any discretionary action permitted to be taken by
it pursuant to the provisions of this Agreement or any other Loan Document
unless it shall be requested in writing to do so by the Required Lenders. The
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.
     10.6 Employment of Agents and Counsel. Except as may otherwise be provided
in Section 8.2, the Agent may execute any of its duties as Agent hereunder and
under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. The Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Agent and the Lenders and all matters
pertaining to the Agent’s duties hereunder and under any other Loan Document.
     10.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.
     10.8 Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to each Lender’s Pro
Rata Share (i) for any amounts not reimbursed by the Borrower for which the
Agent is entitled to reimbursement by the Borrower under the Loan Documents,
(ii) for any other expenses incurred by the Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Agent in connection with any dispute between the Agent
and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions

55



--------------------------------------------------------------------------------



 



contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Agent in connection with any dispute between
the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (a) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (b) any indemnification required pursuant
to Section 3.5(vii) shall, notwithstanding the provisions of this Section 10.8,
be paid by the relevant Lender in accordance with the provisions thereof. The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.
     10.9 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default or Default hereunder unless the
Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Event of Default or Default and stating that such
notice is a “notice of default”. In the event that the Agent receives such a
notice, the Agent shall give prompt notice thereof to the Lenders.
     10.10 Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitments and its Loans as any Lender and may
exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person.
     10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agents, the Arranger or any other
Lender and based on the financial statements prepared by the Parent or Borrower
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.
     10.12 Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Agent. If no successor Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Agent’s giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrower and the

56



--------------------------------------------------------------------------------



 



Lenders, a successor Agent. Notwithstanding the previous sentence, the Agent may
at any time without the consent of the Borrower or any Lender, appoint any of
its Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of the Agent hereunder and the Borrower
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders. No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment. Any such successor Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents.
     10.13 Agent’s Fee; Arranger’s Fee. The Borrower agrees to pay to the Agent
and the Arranger, for their own accounts, the fees agreed to by the Borrower,
the Agent and the Arranger pursuant to that certain letter agreement dated the
date of this Agreement, or as otherwise agreed from time to time.
     10.14 Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.
     10.15 Execution of Collateral Documents. The Lenders hereby empower and
authorize the Agent to execute and deliver to the Borrower on their behalf the
Collateral Documents and all related financing statements and any financing
statements, agreements, documents or instruments as shall be necessary or
appropriate to effect the purposes of the Collateral Documents.
     10.16 Collateral Releases. The Lenders hereby empower and authorize the
Agent to execute and deliver to the Borrower on their behalf any agreements,
documents or instruments as shall be necessary or appropriate to effect any
releases of Collateral which shall be permitted by the terms hereof or of any
other Loan Document or which shall otherwise have been approved by the Required
Lenders (or, if required by the terms of Section 8.2, all of the Lenders) in
writing.

57



--------------------------------------------------------------------------------



 



ARTICLE XI
SETOFF; RATABLE PAYMENTS
     11.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Event of Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Funded Indebtedness at any time held or owing by any
Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Secured Obligations
owing to such Lender, whether or not the Obligations, or any part hereof, shall
then be due.
     11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share of the Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
Collateral or other protection for its Secured Obligations or such amounts which
may be subject to setoff, such Lender agrees, promptly upon demand, to take such
action necessary such that all Lenders share in the benefits of such Collateral
ratably in proportion to their respective Pro Rata Shares. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.
     If an amount to be set off is to be applied to permitted Funded
Indebtedness of the Borrower to a Lender other than Secured Obligations under
this Agreement, such amount shall be applied ratably to such other Funded
Indebtedness and to the Secured Obligations.

58



--------------------------------------------------------------------------------



 



ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Parent, Borrower and the
Lenders and their respective successors and assigns, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (ii) any assignment by any Lender must be made in compliance
with Section 12.3. The parties to this Agreement acknowledge that clause (ii) of
this Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank; provided, however, that
no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Agent may in its discretion (but shall not be
required to) follow instructions from the Person which made any Loan or which
holds any Note to direct payments relating to such Loan or Note to another
Person. Any assignee of the rights to any Loan or any Note agrees by acceptance
of such assignment to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.
     12.2    Participations.
     12.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other entities (“Participants”) participating interests
in any Obligations owing to such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents, or any Letter of Credit issued by said Lender. In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Loans and the holder
of any Note issued to it in evidence thereof for all purposes under the Loan
Documents, all amounts payable by the Borrower under this Agreement shall be
determined as if such Lender had not sold such participating interests, and the
Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents.
     12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which forgives principal, interest or fees

59



--------------------------------------------------------------------------------



 



or reduces the interest rate or fees payable with respect to any such Loan or
Commitment, extends the Revolving Loan Termination Date, postpones any date
fixed for any regularly-scheduled payment of principal of, or interest or fees
on, any such Loan or Revolving Loan Commitment, releases any guarantor of any
such Loan or releases all or a Substantial Portion of the Collateral, if any,
securing any such Loan.
     12.2.3 Benefit of Setoff. The Borrower agrees that each Participant shall
be deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.
     12.3    Permitted Assignments.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent of:
     (A) the Borrower (such consent not to be unreasonably withheld), provided
that no consent of the Borrower shall be required for an assignment to a Lender,
an affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under Section 7.2 or 7.6 has occurred and is continuing, any Person;
     (B) the Agent, provided that no consent of the Agent shall be required for
an assignment of all or any portion of a Revolving Loan to a Lender, an
affiliate of a Lender or an Approved Fund; and
     (C) the Issuing Bank, in the case of any assignment of any Lender’s
Revolving Commitment.
          (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of

60



--------------------------------------------------------------------------------



 



the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Agent otherwise consent, provided that (1) no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its affiliates or Approved Funds, if any;
     (B) (1) the parties to each assignment shall execute and deliver to the
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 and (2) the assigning Lender shall have paid in full any amounts
owing by it to the Agent; and
     (C) the Assignee, if it shall not be a Lender, shall deliver to the Agent
an administrative questionnaire in which the Assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Affiliates and their
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
     For the purposes of this Section 12.3, “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment Agreement the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment Agreement, have the rights
and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 3.1, 3.2,
3.4, 3.5 and 9.6). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
          (iv) The Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Agent, the Issuing Lender and the Lenders may treat each Person
whose name

61



--------------------------------------------------------------------------------



 



is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary.
          (v) Upon its receipt of a duly completed Assignment Agreement executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment Agreement and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 8.2 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.2 as
though it were a Lender, provided such Participant shall be subject to
Section 11.2 as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.19 unless such Participant
complies with Section 3.5 (iv).
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

62



--------------------------------------------------------------------------------



 



          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Agent and without regard to the
limitations set forth in Section 12.3(b). Each of Parent, the Borrower, each
Lender and the Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.
     12.4 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Parent, Borrower and Borrower’s
Subsidiaries, including without limitation any information contained in any
Reports; provided that each Transferee and prospective Transferee agrees to be
bound by Section 9.11 of this Agreement.
     12.5 Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).

63



--------------------------------------------------------------------------------



 



ARTICLE XIII
NOTICES
     13.1 Notices. Except as otherwise permitted by Section 2.13 with respect to
Borrowing Notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower, at 1105 Peters Road, Harvey, Louisiana 70058, Facsimile:
(504) 362-1818 (Attention: President), (y) in the case of the Agent or any
Lender, at its address or facsimile number set forth on Schedule 1 hereto or
(z) in the case of any party, at such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Agent and the
Borrower in accordance with the provisions of this Section 13.1. Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Agent under
Article II shall not be effective until received.
     13.2 Change of Address. The Borrower, the Agent and any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.

64



--------------------------------------------------------------------------------



 



ARTICLE XIV
COUNTERPARTS
     14.1 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. This Agreement shall be effective when it has been executed by the
Parent, the Borrower, the Agent and the Lenders and each party has notified the
Agent by facsimile transmission or telephone that it has taken such action.

65



--------------------------------------------------------------------------------



 



ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
     15.1 GOVERNING LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF LOUISIANA, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
     15.2 SUBMISSION TO JURISDICTION. THE PARENT, THE BORROWER AND THE AGENT
HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR LOUISIANA STATE COURT SITTING IN NEW ORLEANS, LOUISIANA IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH OF THE
PARENT AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR
ANY LENDER TO BRING PROCEEDINGS AGAINST THE PARENT OR THE BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE PARENT OR THE BORROWER
AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW
ORLEANS, LOUISIANA.
     15.3 WAIVER OF JURY TRIAL. PARENT, THE BORROWER, THE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

66



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parent, the Borrower, the Lenders and the Agent
have executed this Agreement as of the date first above written.

                  BORROWER:   SESI, L.L.C.    
 
                    By:   Superior Energy Services, Inc.,
Member Manager    
 
               
 
  By:   /s/ Robert S. Taylor                   
 
      Name:   Robert S. Taylor    
 
      Title:   Chief Financial Officer    
 
                PARENT:   SUPERIOR ENERGY SERVICES, INC.    
 
               
 
  By:   /s/ Robert S. Taylor                   
 
      Name:   Robert S. Taylor    
 
      Title:   Chief Financial Officer    

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------



 



                  AGENT AND LENDER:   JPMORGAN CHASE BANK, N.A.    
 
               
 
  By:   /s/ Steven D. Nance                   
 
      Name:   Steven D. Nance    
 
      Title:   Senior Vice President    

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------



 



          LENDER: WELLS FARGO BANK, N.A.
      By:  /s/ Philip C. Lauinger III        Name:   Philip C. Lauinger III     
  Title:   Senior Vice President   

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------



 



         

          LENDER: WHITNEY NATIONAL BANK
      By:   /s/ Hollie L. Ericksen        Name:   Hollie L. Ericksen       
Title:   Vice President   

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------



 



         

          LENDER: PNC BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:      

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------



 



         

          LENDER: BANK OF SCOTLAND
      By:   /s/ Karen Weich        Name:   Karen Weich        Title:   Vice
President   

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------



 



         

          LENDER: NATEXIS BANQUES POPULAIRES
      By:   /s/ Timothy L. Polvado        Name:   Timothy L. Polvado       
Title:   Managing Director          By:   /s/ Louis P. Laville, III       
Name:   Louis P. Laville, III        Title:   Managing Director   

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------



 



         

          LENDER: CAPITAL ONE, NATIONAL ASSOCIATION
      By:   /s/ Mark Preston        Name:   Mark Preston        Title:   Vice
President   

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------



 



         

          LENDER: FORTIS CAPITAL CORPORATION
      By:   /s/ Svein Engh        Name:   Svein Engh        Title:   Managing
Director          By:   /s/ Joseph Maxwell        Name:   Joseph Maxwell       
Title:   Senior Vice President   

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------



 



         

          LENDER: COMERICA BANK, NA
      By:   /s/ Gary Culbertson        Name:   Gary Culbertson        Title:  
Vice President, Texas Division   

(Signature Page to Credit Agreement)

